                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                        IN THE UNITED STATES DISTRICT COURT                                 June 21, 2019
                        FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                  HOUSTON DIVISION

LISA GAYLE BUTLER and DAVID A.                    §
HOLLAND, individually and as personal             §
Representatives of the ESTATE OF MATY             §
GAYLE HOLLAND, deceased.                          §
                                                  §
                       Plaintiffs,                §
                                                  §
v.                                                §           CIVIL ACTION NO. H-18-898
                                                  §
JUNO THERAPEUTICS, INC.                           §
                                                  §
                                                  §
                       Defendant.                 §

                                MEMORANDUM AND ORDER

       Maty Gayle Holland died in 2016, at age 19. She had battled leukemia off and on for six

years before she died. She died less than two months after starting to participate in a clinical trial

of a drug for FDA approval. (Docket Entry No. 41). After her death, Holland’s parents, Lisa

Gayle Butler and David A. Holland, individually and as estate representatives, sued the drug

manufacturer, Juno Therapeutics, Inc., in March 2018. (Docket Entry No. 1). In October, the

plaintiffs filed an amended complaint, and Juno moved to dismiss. (Docket Entry Nos. 41, 43).

The plaintiffs responded, Juno replied, and the parties supplemented their briefs on the plaintiffs’

fraud allegations and on Juno’s learned-intermediary doctrine defense. (Docket Entry Nos. 46, 48,

56–60, 62-1). The court heard oral argument on the motion to dismiss.

       Based on the pleadings; the motion, response, and reply; the supplemental briefing;

counsels’ arguments at the motion hearing; and the applicable law, the court denies the motion to

dismiss. (Docket Entry No. 43). The reasons for this decision are detailed below.
I.      Background

        In 2010, Holland, then 13-years old, was diagnosed with acute lymphoblastic leukemia.

(Docket Entry No. 41 at ¶ 49). Conventional chemotherapy led to remission by the time she

entered high school, but the cancer returned during her freshman year of college. (Id. at ¶¶ 49–

50). Chemotherapy initially seemed to work, but further rounds did not lead to remission. (Id. at

¶ 50). In May 2016, Holland, then 19-years old, joined Juno’s Phase II JCAR015 ROCKET Trial.

(Id. at ¶¶ 52, 57). In June, a week after her first infusion of the trial drug, JCAR015, Holland died.

(Id. at ¶¶ 76, 80).

        A.      The FDA Approval Process

        The Food and Drug Administration must approve New Drug Applications before a

manufacturer may market a drug. 21 U.S.C. § 355(b)(1). The FDA requires three clinical trial

phases to show that the drug is efficacious and safe, consistent with the Food, Drug and Cosmetic

Act of 1938 before a manufacturer can submit a New Drug Application. Id. § 355(i), (b)(1).

        Phase I studies “determine the metabolism and pharmacologic actions of the drug in

humans, the side effects associated with increasing doses, and[] . . . early evidence on

effectiveness.” 21 C.F.R. § 312.21(a). Phase II studies “include[] controlled clinical studies

conducted to evaluate the effectiveness of the drug for a particular indication or indications in

patients with the disease or condition under study and to determine the common short-term side

effects and risks associated with the drug.” Id. § 312.21(b). Phase III studies involve “expanded

controlled and uncontrolled trials . . . . performed after preliminary evidence suggesting

effectiveness of the drug has been obtained.” Id. at § 312.21(c). They give new data on the drug’s

efficacy and safety and help inform physician labeling. Id.




                                                      2
       Clinical-trial sponsors must submit an Investigational New Drug Application to the FDA

to begin a clinical trial. 21 U.S.C. § 355(i); 21 C.F.R. § 312.20. Sponsors must select medical

investigators for the trial and ensure that the investigations are conducted properly and that the

“FDA and all participating investigators are promptly informed of significant new adverse effects

or risks with respect to the drug.” Id. § 312.50. If the three-phase clinical trial is successful in

showing the drug’s safety and efficacy, the sponsor may file a New Drug Application that specifies

the conditions the drug will treat and in what dose. (See Docket Entry No. 41 at ¶¶ 19–23); see 21

U.S.C. § 355(b)(1); 21 C.F.R. §§ 314.50(d)(5).

       Before an investigation or clinical trials begin, a sponsor must provide “each participating

clinical investigator an investigator brochure,” 21 C.F.R. § 312.55(a), containing “[a] brief

description of the drug substance and the formulation,” “[a] summary of the pharmacological and

toxicological effects of the drug in animals and, to the extent known, in humans,” “[a] summary

of the pharmacokinetics and biological disposition of the drug in animals and, if known, in

humans,” “[a] summary of information relating to safety and effectiveness in humans obtained

from prior clinical studies,” and “[a] description of possible risks and side effects to be anticipated

on the basis of prior experience with the drug under investigation or with related drugs, and of

precautions or special monitoring to be done as part of the investigational use of the drug.” 21

C.F.R. § 312.23(a)(5). The sponsor has an ongoing responsibility to “keep each participating

investigator informed of new observations discovered by or reported to the sponsor on the drug,

particularly with respect to adverse effects and safe use. . . . Important safety information is

required to be relayed to investigators.” Id. § 312.55(b).

       Testing new drugs on people, even people with few options, is fraught with ethical issues.

Those are amplified when the patient is young. The regulations address the ethical concerns by




                                                      3
requiring informed consent after the risks are properly disclosed. “[N]o investigator may involve

a human being as a subject in research . . . unless the investigator has obtained the legally effective

informed consent of the subject or the subject’s legally authorized representative.” Id. § 50.20.

Disclosures required for legally effective informed consent include, among other things, “[a]

description of any reasonably foreseeable risks or discomforts to the subject” and, “[f]or research

involving more than minimal risk . . . and an explanation as to whether any medical treatments are

available if injury occurs and, if so, what they consist of, or where further information may be

obtained.” Id. § 50.25(a)(2), (6).

       One critical issue in this case is whether Juno adequately disclosed the risks to Holland to

satisfy the requirements for legally sufficient informed consent. Another issue is whether the fact

that Juno paid the JCAR015 ROCKET Trial investigator to conduct the Trial vitiates the learned-

intermediary doctrine. These and other issues raised by the motion to dismiss and response are

analyzed below.

       B.      Juno Therapeutics and JCAR015

       Juno Therapeutics develops biopharmaceutical “cellular immunotherapies” for treating

cancer. (Docket Entry No. 41 at ¶ 1). Juno specializes in treatments that collect, modify, and use

a patient’s own T cells to treat that patient’s cancer. (Id.). The most advanced of these treatments

is CAR-T therapy. (Id.).

       Juno sponsors clinical trials to test its products. (Id.). Juno has three “CD19 Product

Candidates, JCAR014, JCAR015, and JCAR017. All “use a chimeric antigen receptor” or “CAR”

to target the CD19 protein found on the surface of the malignant white blood cells that cause B-

cell leukemia and lymphoma. (Id.). The CAR-T therapy using these products begins with

leukapheresis, or harvesting of the patient’s own white blood cells. (Id. at ¶ 15). Once harvested,




                                                      4
the T cells are “selected and activated,” and “gene sequences for the CAR construct are transferred

into the T cell DNA using a viral vector.” (Id.). This process creates receptors on the T-cell

surface that, once infused back into the patient’s body, allow the T cells to recognize and attack

the CD19 protein on the cancer cells. (Id. at ¶ 14). The number of modified cells is then expanded

to the proper dose. (Id. at ¶ 15). The patient receives chemotherapy to deplete the existing T cells

and allow the modified cells to grow. (Id. at ¶ 16). The last step is to infuse the patient with the

genetically engineered T cells. (Id. at ¶ 17).

        The FDA has not yet approved any of Juno’s CD19 product candidates. None of its CD19

products has made it past a Phase II clinical trial. (Id. at ¶ 2).

        Juno competes with other biotech companies to enroll patients in clinical drug trials so that

it can be the first to the market with a CAR-T immunotherapy that makes it through the FDA

approval process. (Id. at ¶ 3). Juno used a “fast to market strategy” for JCAR015 and designated

the JCAR015 Phase II trial as a “ROCKET Trial.” (Id.). In its 2015 Annual Report, Juno stated

that it planned to seek regulatory approval for JCAR015 as early as 2017. (Id.). The Annual

Report warned of delay if Juno had trouble enrolling patients in its clinical trials and identified the

treatment-related side effects as a possible barrier to enrollment. (Id. at ¶¶ 4,5).

        In January 2007, the Memorial Sloan Kettering Cancer Center in New York sponsored an

Investigational New Drug Application for Juno’s JCAR015. (Id. at ¶ 31). The Phase I clinical

trial began in January 2010 and was expected to end in January 2017. Early results showed that

JCAR015 had serious risks. (Id. at ¶¶ 31–33). In its 2015 Annual Report, Juno acknowledged

side effects ranging from “minor reactions to death,” including severe neurotoxicity severe




                                                       5
cytokine release syndrome.1 (Id. at ¶¶ 6, 33). Both neurotoxicity and severe cytokine release

syndrome require “ICU level care” and can be fatal. (Id. at ¶¶ 28, 35).

        The FDA placed the JCAR015 ROCKET Trial on hold after two patients died in 2014. (Id.

at ¶ 36). The FDA removed the hold after Juno made several changes to the Phase I protocol. (Id.)

According to Juno’s 2015 Annual Report, 52% of the patients in the Trial with acute lympoblastic

leukemia suffered from either severe cytokine release syndrome or severe neurotoxicity. (Id. at ¶

38). In the “morphologic patient population” of the patients with more than 5% lymphoblasts in

their bone marrow, 84% suffered from either severe cytokine release syndrome or severe

neurotoxicity. (Id. at ¶ 39). Juno stated in 2015 that besides the severe cytokine release syndrome

or severe neurotoxicity, “JCAR015 has been generally well tolerated.” (Id. at ¶ 41).

        Juno provided its ROCKET Trial investigators with both an Investigator’s Brochure and a

sample informed consent form. Both were required, and both were intended, to explain the risks

and side effects associated with JCAR015. (Id. at ¶ 26). The ROCKET Trial’s informed consent

form listed as “common” side effects those occurring in more than 20% of patients. But the form

did not list either neurotoxicity or severe cytokine release syndrome among the common side

effects. (Id. at ¶ 40). Even though the Phase I Trial was not scheduled to end until January 2017,

Juno advanced to a Phase II trial on August 21, 2015. (Id. at ¶ 42). Juno stated in its 2015 Annual




        1
          The plaintiffs explain that severe neurotoxicity is the result of exposure to a substance that causes
a reaction in the nervous system and can result in confusion, speech loss, brain swelling, and seizures.
(Docket Entry No. 41 at ¶ 35). Severe cytokine release syndrome is caused by a rapid release of cytokines
from T cells into the bloodstream. T cells normally release cytokines to stimulate and direct immune
responses and severe cytokine release syndrome occurs when too many cytokines are released too rapidly.
Symptoms can range from mild fever, nausea, fatigue, and low blood pressure, to seizures, hallucinations,
and loss of coordination. Although the syndrome can be managed in many patients, in extreme cases,
patients have to be placed on a ventilator and can die. See generally Daniel W. Lee et al., Current Concepts
in the Diagnosis and Management of Cytokine Release Syndrome, 124 BLOOD 188 (2014).



                                                           6
Report that the ROCKET Trial “could support accelerated U.S. regulatory approval as early as

2017.” (Id.).

       Another Juno drug in clinical trials, JCAR014, was similar enough to JCAR015 for Juno

to cite data from the JCAR014 trials in analyzing the JCAR015 Trials, including the ROCKET

Trial. (Id. at ¶¶ 43, 47). JCAR014 and JCAR015 require the same chemotherapy treatments before

the infusions and target the same CD19 proteins. (Id. at ¶ 44). JCAR014 caused severe cytokine

release syndrome in 23% of acute lymphoblastic leukemia patients and severe neurotoxicity in

50% of those patients. (Id. at ¶ 45). Six patients, including 3 acute lymphoblastic leukemia

patients, died from those two side effects during the JCAR014 trial. (Id. at ¶ 46). The plaintiffs

point out that Juno’s 2015 Annual Report showed that 11 of the 20 patients in the JCAR014 trial

who received the cyclophosphamide and fludarabine drug combination experienced severe

cytokine release syndrome or severe neurotoxicity; 35% experienced severe neurotoxicity. (Id. at

¶ 48). None of the 12 patients who received only cyclophosphamide experienced severe cytokine

release syndrome, and only 17% of those patients experienced severe neurotoxicity. (Id.).

       Juno acknowledged the potentially deadly side effects of its CD19 product candidates,

including JCAR015, in various media. Its 2015 Annual Report explained that the “use of our

product candidates could be associated with side effects or adverse events which can vary in

severity from minor reactions to death and in frequency from infrequent to prevalent.” (Id. at ¶¶ 6,

27). The Annual Report stated that Juno had “seen severe neurotoxicity . . . in some cases leading

to death, in a number of patients . . . using each of JCAR015, JCAR017, and JCAR014.” (Id. at ¶

27 (emphasis omitted)). In a different lawsuit brought under the federal securities laws, Juno

acknowledged in a pleading that “Car-T therapy can have serious and deadly side effects, including

severe neurotoxicity that can damage the brain and cause cerebral edemas and death.” (Id. at ¶ 28




                                                     7
(emphasis omitted)). The plaintiffs allege that “Juno’s knowledge of such risks is also evidenced

by various papers and presentations that it, its officers, employees, agents, and researchers working

on its clinical trials, published in various publications or presented to various conferences and

meetings.” (Id. at ¶ 29).

       Until July 2016, Juno’s clinical tests for its CAR-T therapy drugs used a chemotherapy

drug cocktail of cyclophosphamide and fludarabine. (Id. at ¶ 16). After three patients died in July

2016, Juno stopped using that drug combination. (Id.).

       C.      Holland’s Involvement in the JCAR015 ROCKET Trial

       Holland’s regular oncologist suggested that CAR-T immunotherapy might be a treatment

option after her lymphoblast levels fell below 0.1% after several rounds of chemotherapy. (Id. at

¶¶ 50–51). Holland was referred to a pediatric oncologist at the M.D. Anderson Cancer Center,

Dr. Michael E. Rytting. Holland and her parents met with Dr. Rytting to discuss CAR-T options

in May 2016. (Id. at ¶¶ 51–52). Dr. Rytting told them that Holland could be a candidate for Juno’s

Phase II JCAR015 ROCKET Trial. (Id. at ¶ 52).

       Dr. William Wierda was the Study Chair for the ROCKET Trial at M.D. Anderson and the

investigator responsible for administering the treatments to participants, including Holland. (Id.

at ¶ 53). The plaintiffs emphasize that “[t]here were no alternative drugs for Dr. Wierda to choose

from for the ROCKET Trial” and that he could prescribe only JCAR015 for that Trial. (Id.). Juno

paid Dr. Wierda for serving as the investigator for the JCAR015 ROCKET Trial at M.D. Anderson.

The informed consent form disclosed Dr. Wierda’s financial relationship with Juno as “significant”

and the plaintiffs allege that Dr. Wierda “was not a prescribing physician.” (Id.). Dr. Wierda also

received compensation for consulting and research for other drug companies, including two of

Juno’s CAR-T competitors. (Id.).




                                                     8
       The M.D. Anderson leukemia team, which included Dr. Wierda, reviewed Holland’s case

in May 2016. (Id. at ¶ 54). The team approved her participation in the JCAR015 ROCKET Trial

on May 10. (Id.). On May 16, 2016, Holland and her mother met with Dr. Wierda to discuss the

ROCKET Trial. (Id. at ¶ 55). Dr. Wierda explained that Holland was eligible for the Trial and

noted the successful remission rates of CAR-T immunotherapy trials. (Id.). The plaintiffs allege

that “Dr. Wierda did not discuss any risks or side effects to participants in the ROCKET Trial

during this meeting.” (Id.). Dr. Wierda did explain the prescreening process and answered other

questions. (Id.).

       Holland and her mother then met with Virginia Bayer, the lead clinical research nurse for

the ROCKET Trial at M.D. Anderson. (Id. at ¶ 56). Dr. Wierda was not present. (Id. at ¶ 58).

Bayer reported to Dr. Wierda and was responsible for “guiding participants through the informed

consent process, collecting data for the trial, managing the clinical and operational aspects of the

clinical trial protocol, ensuring that participants [met] protocol goals, and providing information

to both participants and . . . Dr. Wierda.” (Id.). Bayer explained the informed consent form to

Holland and her mother during this meeting, and Holland signed it.2 (Id. at ¶ 57). The plaintiffs

allege that Holland was not given a copy of the form, signed or blank. They also allege that neither

Bayer nor the content of the consent form revealed “the significant known risks to patients in the

ROCKET Trial of suffering from severe neurotoxicity, severe cytokine release syndrome, or

cerebral edema, leading to death, after their infusion with JCAR015.” (Id.).

       Federal regulations require clinical trial sponsors to inform participants of reasonably

known risks through investigators, such as Dr. Wierda. The FDA does not approve any informed

consent forms. Instead, the investigators’ or sponsor’s institutional review boards must approve


       2
        The parties dispute whether Juno supplied the informed consent form that Holland signed. (See
Docket Entry No. 43 at 30).


                                                     9
the forms used in a clinical trial. (Id. at ¶ 60 n.38). The plaintiffs do not allege what institutional

review board approved the consent form Holland signed or who comprised that board.

        Juno provided its investigators with information on the JCAR015 ROCKET Trial risks in

its Investigator’s Brochure. (Id. at ¶ 60). The FDA requires an Investigator’s Brochure to include

“pharmacological and toxicological effects of the drug in animals and, to the extent known, in

humans,” as well as information on the possible risks, side effects, and safety of the drug being

tested. (Id. at ¶ 24 (citing 21 C.F.R. §§ 312.25(a)(5), 312.55)). Juno released the most recent

version of the ROCKET Trial Investigator’s Brochure on October 27, 2015. (Id. at ¶ 60). Neither

Holland nor her family was given a copy of the Brochure before Holland agreed to participate in

the Trial. (Id.).

        Nothing in the ROCKET Trial informed consent form disclosed the known risks of severe

neurotoxicity or severe cytokine release syndrome. The form stated that it listed “commonly

occurring side effects” and “rare but serious side effects.” (Id. at ¶ 61). Juno defined “common”

side effects as those occurring in more than 20% of patients. (Id. at ¶ 40). Data from the JCAR014

trials had shown that 20% of patients suffered from severe cytokine release syndrome and 35%

suffered from severe neurotoxicity. (Id. at ¶ 48). The plaintiffs allege that because Juno used

“JCAR014 trial data to provide insight[s]” into CAR therapy, that data is also relevant to the

JCAR015 ROCKET Trial. (Id. at ¶ 43). The plaintiffs allege that Juno should have specifically

and prominently listed severe neurotoxicity and severe cytokine release syndrome as “common”

side effects of JCAR015. (Id. at ¶ 61).

        The informed consent form stated that JCAR015 was an in early study phase and that the

side effects were not well known. (Id. at ¶ 62). According to the plaintiffs, the form had no

information about the patients who had died soon after their infusions, including deaths from




                                                      10
severe neurotoxicity or severe cytokine release syndrome. (Id.). Nor did the form disclose the

increased risk of these severe side effects in “morphologic” patients, or the increased risk among

patients receiving the cyclophosphamide and fludarabine drug combination. (Id. at ¶¶ 64–65).

The form also did not disclose that Holland fit into both categories. (See id. at ¶ 75). The form

did not explain what medical treatments might be options in the event of side effects or other

injury, as required for studies with more than a minimal risk. (Id. at ¶ 66). Juno did disclose

information about these known side effects, risks, and deaths in its annual reports and other

literature and presentations, but provided none of those to Dr. Wierda’s team to give to potential

patients. (Id. at ¶ 62).

        Holland signed the informed consent form. She spent the next four days completing pre-

screening, testing, and having her white blood cells harvested for modification in a lab. (Id. at

¶ 57, 59). Shortly after Holland signed the informed consent form in May 2016, the first JCAR015

ROCKET Trial patient died from severe cytokine release syndrome and severe neurotoxicity. (Id.

at ¶ 68). Eleven days later, Juno published a press release about the JCAR015 ROCKET Trial’s

successful findings. (Id. at ¶ 69). The press release did not mention the recent death or any of the

deaths from Phase I. (Id.).

        In June 2016, Bayer contacted Holland and her family to tell them that a “new safety

concern” had arisen and that the JCAR015 ROCKET Trial was on hold until patients could review

a new informed consent form. (Id. at ¶ 71). Bayer explained that Dr. Wierda would provide more

details, but that Holland and others whose T cells were already harvested would be permitted to

continue the Trial “once the new informed consent form was ready.” (Id.).

        On June 15, Dr. Wierda met with Holland and her mother and told them that a patient had

recently died from a high fever and cerebral edema within 24 hours of receiving the JCAR015




                                                    11
Trial infusion. (Id. at ¶ 72). Dr. Wierda explained that the cerebral edema could have been

reversed if the patient had immediately received steroids, which did not occur because the patient

had a high fever that could have led to T-cell suppression. (Id.). Dr. Wierda explained that a new

informed consent form with the recent deaths was not available. (Id.). He assured Holland and

her family that Holland would do fine continuing the Trial. He also made clear that if she

developed a high fever, he would administer steroids promptly. (Id.).

        Juno did not update the Investigator’s Brochure after the May 2016 death and before

Holland’s JCAR015 infusion. (Id. at ¶ 74). Holland did not receive an updated informed consent.

(Id.). According to the plaintiffs, Dr. Wierda’s information was wrong and “creat[ed] the false

impression that the deadly side effects were reversible.” (Id.). The plaintiffs allege that Dr.

Wierda’s assurances “play[ed] a significant role in [Holland] initially agreeing to participate in the

ROCKET Trial [and] . . . in preventing [Holland] from declining to continue in the trial following

the May death.” (Id.).

        Holland continued the prescreening and testing on June 15, 2016. (Id. at ¶ 75). The tests

showed high lymphoblast levels, placing her in the high-risk category for developing severe

neurotoxicity or severe cytokine release syndrome. (Id.). Neither she nor her family were given

this information. (Id.). The next day, Holland started the preconditioning chemotherapy at M.D.

Anderson, receiving the cyclophosphamide and fludarabine drug combination. (Id. at ¶ 76). On

June 23, she received the infusion of genetically modified CAR-T cells. (Id. at ¶ 77). On June 27,

she developed a fever of 103.5 degrees, and the next day she developed severe neurotoxicity. (Id.).

On June 29, Dr. Wierda told Holland’s parents that neurotoxicity is common and reversible, but,

that afternoon, Holland began having continuous seizures and was moved to the intensive care

unit. (Id. at ¶ 78).




                                                     12
       On June 30, one week after the infusion, nurses informed Holland’s parents that she had

developed cerebral edema. (Id. at ¶ 79). A CAT scan showed it to be irreversible. (Id.). Dr.

Wierda told Holland’s parents that he thought the edema was caused by the addition of fludarabine

to the chemotherapy. (Id.). Holland’s ventilator was turned off and she died the same day. (Id. at

¶ 80). Her death certificate stated the cause of death as severe cerebral edema, status epilepticus,

and cytokine release syndrome. (Id.)

       Another JCAR015 ROCKET Trial patient died the same week. (Id. at ¶ 82). On July 7,

Juno publicly announced the three deaths since May, including Holland’s. (Id.). Juno also

corrected misstatements about the number of deaths stated in previously filed SEC documents.

(Id.). The FDA again put the Trial on hold. It removed the hold once Juno removed the fludarabine

from the chemotherapy treatments and prepared a new informed consent form. (Id.).

       In November 2016, two more JCAR015 ROCKET Trial patients died. (Id. at ¶ 83). This

time, Juno voluntarily put the Trial on hold, pending an investigation. Juno terminated all

JCAR015 Trials in March 2017. (Id.). At least seven patients had died during the JCAR015 Phase

I and II Trials, and at least six patients had died during the JCAR014 Trials. (Id.). Of the JCAR015

ROCKET Trial Phase II participants, 52% suffered severe neurotoxicity and 21% suffered severe

cytokine release syndrome. (Id. at ¶ 84).

       Juno issued its investigation’s findings in 2017 that the severe cytokine release syndrome

and severe neurotoxicity experienced in the JCAR015 ROCKET Trial were caused by “early and

rapid modified CAR-T cell expansion” combined with a rise in interleukin-15 levels. (Id. at ¶ 85).

The report stated that at least one patient-specific factor contributed to the deaths from these side

effects. (Id. at ¶ 86). Patients with certain gene signatures were reported to experience greater

toxicity, “including all five patients who died.” (Id.). The plaintiffs allege that the report was




                                                     13
“botched,” pointing out that Holland did not have this gene signature and that at least seven

participants, not five, had died during the Phase I and Phase II JCAR015 Trials. (Id.).

       The plaintiffs allege that had Holland or her parents known of the risks of the JCAR015

ROCKET Trial, she would not have participated. (Id. at ¶ 87). They assert that Juno did not give

Holland the opportunity to give legally effective informed consent. (Id.).

       E.      The Claims

       The plaintiffs assert seven claims against Juno in the amended complaint: (1) wrongful

death and survival under Texas Civil Practice and Remedies Code §§ 71.002, 71.021; (2) strict

products liability; (3) fraud and fraudulent concealment; (4) negligence; (5) negligent marketing;

(6) negligent misrepresentation; and (7) breach of warranty. The plaintiffs have voluntarily

dismissed their previously asserted design-defect claims. (Docket Entry No. 58).

       These seven claims are based on the theory that Juno knew of the risks and side effects and

failed to disclose them to Holland and her parents. (Id. at ¶¶ 91, 95, 97, 102–06). The plaintiffs

allege that had Holland known about the high rates of severe neurotoxicity and severe cytokine

release syndrome, she would not have participated in the JCAR015 ROCKET Trial and “would

not have died from severe neurotoxicity and severe cytokine release syndrome.” (Id. at ¶¶ 91, 95,

97). They allege that Juno had a duty to use reasonable care in disclosing the known risks and

effects of JCAR015 and that Juno breached that duty by failing to disclose or to warn. (Id. at

¶¶ 102–04). They argue that the applicable standard of care required compliance with FDA

regulations that plaintiffs allege Juno did not meet because of its deficient informed consent and

risk disclosures.   (Id.).   The plaintiffs further allege that Juno negligently misrepresented

JCAR015’s known fatal side effects and risks, providing false information about the risks of

participating in the JCAR015 ROCKET Trial. (Id. at ¶ 105). Finally, they allege that the informed




                                                   14
consent form expressly affirmed the safety of receiving JCAR015 in the ROCKET Trial, and that

Holland and her parents relied on these statements in agreeing to participate. They allege that Juno

breached its duty of care by failing to disclose the ROCKET Trial’s dangers. (Id. at ¶ 106).

       Juno moves to dismiss the plaintiffs’ amended complaint for failure to state a plausible

claim. (Docket Entry No. 43). Each argument and response is considered below.

II.    The Legal Standard

       Rule 12(b)(6) requires dismissal if a plaintiff fails “to state a claim upon which relief can

be granted.” FED. R. CIV. P. 12(b)(6). Rule 12(b)(6) must be read in conjunction with Rule 8’s

requirement of a “short and plain statement of the claim showing that the pleader is entitled to

relief.” FED. R. CIV. P. 8(a)(2). A complaint must contain “only enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Rule 8

“does not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 555). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “The plausibility standard is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant

has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 556).

       To withstand a Rule 12(b)(6) motion, a “complaint must allege ‘more than labels and

conclusions,’” and “a formulaic recitation of the elements of a cause of action will not do.” Norris

v. Hearst Tr., 500 F.3d 454, 464 (5th Cir. 2007) (quoting Twombly, 550 U.S. at 555). “Nor does

a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

Iqbal, 556 U.S. at 678 (alteration in original) (quoting Twombly, 550 U.S. at 557). “[A] complaint




                                                      15
‘does not need detailed factual allegations,’ but must provide the plaintiff’s grounds for entitlement

to relief—including factual allegations that when assumed to be true ‘raise a right to relief above

the speculative level.’” Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007) (quoting Twombly,

550 U.S. at 555). “Conversely, when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief, this basic deficiency should be exposed at the point of minimum

expenditure of time and money by the parties and the court.” Id. (quotation marks and alteration

omitted).

       In considering a motion to dismiss under Rule 12(b)(6), “a district court must limit itself

to the contents of the pleadings, including attachments.” Collins v. Morgan Stanley Dean Witter,

224 F.3d 496, 498 (5th Cir. 2000). Documents “attache[d] to a motion to dismiss are considered

part of the pleadings, if they are referred to in the plaintiff’s complaint and are central to [the]

claim.” Id. at 498–99 (quoting Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429,

431 (7th Cir. 1993)). The court may also “take judicial notice of matters of public record.” Norris,

500 F.3d at 461 n.9.

       When a plaintiff’s complaint fails to state a claim, the court should generally give the

plaintiff a chance to amend under Rule 15(a) before dismissing the action with prejudice, unless it

is clear that to do so would be futile. See Carroll v. Fort James Corp., 470 F.3d 1171, 1175 (5th

Cir. 2006) (“[Rule 15(a)] evinces a bias in favor of granting leave to amend.” (quotation omitted));

Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002)

(“[D]istrict courts often afford plaintiffs at least one opportunity to cure pleading deficiencies

before dismissing a case, unless it is clear that the defects are incurable or the plaintiffs advise the

court that they are unwilling or unable to amend in a manner that will avoid dismissal.”). A court

may deny a motion to amend as futile if an amended complaint would fail to state a claim upon




                                                      16
which relief could be granted. Pervasive Software Inc. v. Lexware GmbH & Co., 688 F.3d 214,

232 (5th Cir. 2012). Whether to grant or deny leave to amend “is entrusted to the sound discretion

of the district court.” Id.

        Each claim and the sufficiency of the pleading are analyzed below.

III.    Design Defect

        The plaintiffs’ amended complaint asserts defective-design claims against Juno. (Docket

Entry No. 41 at ¶¶ 96–100, 103; see id. at ¶¶ 91, 95). The plaintiffs have informed the court that

they are nonsuiting “their design defect claims, including claims related to the ROCKET Trial

protocol.” (Docket Entry No. 58). The plaintiffs’ remaining claims are “solely based on marketing

defects [and] failure to warn.” (Id.).

        Juno’s motion to dismiss the plaintiffs’ claims for defective design is denied as moot.

IV.     Failure to Warn

        The plaintiffs’ remaining claims turn on Juno’s alleged failure to warn Holland and her

parents about the dangers of the JCAR015 experimental therapy in the JCAR015 ROCKET Trial.

Juno argues that the strict liability, fraud, negligence, and breach of warranty claims all depend on

the allegation that Holland’s informed consent was inadequate because Juno either misrepresented

or omitted information on severe neurotoxicity and severe cytokine release. (See Docket Entry

No. 43 at 15). Texas law treats these claims as alleging a failure to warn. Cf. Ebel v. Eli Lilly &

Co., 536 F. Supp. 2d 767, 773 (S.D. Tex. 2008) (strict liability, negligence, misrepresentation, and

breach of warranty claims are essentially failure to warn claims), aff’d, 321 F. App’x. 350 (5th Cir.

2009); In re Norplant Contraceptive Prods. Liab. Litig., 955 F. Supp. 700, 710 (E.D. Tex. 1997)

(similar claims against a drug manufacturer were based on allegations of the manufacturer’s failure

to warn), aff’d, 165 F.3d 374 (5th Cir. 1999). The plaintiffs’ strict liability, negligence, and breach




                                                      17
of warranty claims are best analyzed as failure to warn claims; the fraud claims are considered

separately.

       Juno argues that the failure to warn claims should be dismissed because it had “no legal

duty to warn Ms. Holland directly,” and it “did not author, approve, or obtain the Informed Consent

from Ms. Holland.” (Docket Entry No. 48 at 15). Juno contends that distributing the Investigator’s

Brochure satisfied its duty to warn the ROCKET Trial investigators and through them met its duty

to warn patients. (See id.). Juno also argues that it is entitled to dismissal because the learned-

intermediary doctrine applies and there is a statutory presumption of non-liability for it as a

pharmaceutical manufacturer. (Id. at 22).

       A.      The Learned-Intermediary Doctrine

       One issue is whether and how the learned-intermediary doctrine applies in the context of a

clinical trial of an experimental drug. “Under Texas law, a manufacturer must instruct consumers

as to the safe use of its product and warn consumers of the dangers of which it has actual or

constructive knowledge at the time the product is sold.” Pustejovsky v. Pliva, Inc., 623 F.3d 271,

276 (5th Cir. 2010) (citing Pavlides v. Galveston Yacht Basin, Inc., 727 F.2d 330, 338 (5th Cir.

1984)). The learned-intermediary doctrine shields prescription-drug manufacturers from liability

when a plaintiff sues for failure to warn of a drug’s effects. Id. “The learned-intermediary doctrine

states that, in some situations, a warning to an intermediary fulfills a supplier’s duty to warn

consumers.” Ackermann v. Wyeth Pharm., 526 F.3d 203, 207 (5th Cir. 2008). Because it is the

prescribing physician who evaluates the risks and benefits of available drugs for a particular

patient, and because that physician is best able to pass on warnings from the manufacturer and to

supervise the drug’s use, id., “the manufacturer’s or supplier’s duty to warn end users of the

dangerous propensities of its product is limited to providing an adequate warning to an




                                                     18
intermediary, who then assumes the duty to pass the necessary warnings on to the end users.”

Centocor, Inc. v. Hamilton, 372 S.W.3d 140, 154 (Tex. 2012) (citations omitted). As long as the

manufacturer sufficiently warns the prescribing or treating physician—the learned intermediary—

the manufacturer is not liable for failures to warn the ultimate consumer. Ackermann, 526 F.3d at

207.

       The doctrine is not an affirmative defense. Id. Instead, it makes the manufacturer liable

for failing to warn the prescribing physician, but shields that manufacturer from liability if the

physician then fails to convey the warnings to the patient. Id.; see also Centocor, 372 S.W.3d at

153–54 (“It is firmly established in Texas that whether a duty exists is ordinarily a legal matter for

the court to decide.”).

       Juno argues that it had no duty to warn Holland or her parents based on the learned-

intermediary doctrine, barring the claims. (Docket Entry No. 43 at 15–21). According to Juno,

the M.D. Anderson leukemia team served as the learned intermediary because it approved

Holland’s participation in the ROCKET Trial after receiving the Investigator’s Brochure, which

included information on the risks of the treatment protocol. (See id. at 20–21). The plaintiffs

respond that the learned-intermediary doctrine cannot apply in the clinical-trial context because

the traditional physician-patient relationship that justifies the doctrine is not present. (Docket

Entry No. 46 at 14–15). They argue that when, as here, the treating physician is being paid by the

manufacturer, added reasons undermine the doctrine. The plaintiffs argue that even if the doctrine

does apply, they have sufficiently alleged the inadequacy of Juno’s warnings in the Investigator’s

Brochure and M.D. Anderson’s informed consent form to withstand dismissal. (Id. at 8–11;

Docket Entry No. 60 at 4–8).




                                                     19
       When the learned-intermediary doctrine applies, “a plaintiff must show that (1) the warning

was defective, and (2) the failure to warn was a producing cause of the injury.” Ackermann, 526

F.3d at 208. “In other words, ‘[u]nder Texas law, a plaintiff who complains that a prescription

drug warning is inadequate must also show that the alleged inadequacy caused her doctor to

prescribe the drug for her.’” Id. (quoting McNeil v. Wyeth, 462 F.3d 364, 372 (5th Cir. 2006)).

When a manufacturer adequately warns a physician of a drug’s risks, or a physician otherwise

knew the risks when prescribing the product, the inadequacy of the manufacturer’s warning did

not cause the injury and the learned-intermediary doctrine prevents recovering from the

manufacturer. Id. A plaintiff alleging reliance on an inadequate manufacturer’s warning must also

show that an adequate manufacturer’s warning would have changed the physician’s prescription

choice. Id. (quoting Dyer v. Danek Med., Inc., 115 F. Supp. 2d 732, 741 (N.D. Tex. 2000)). In

the prescription-drug context, a warning that “specifically mentions the circumstances complained

of . . . is adequate as a matter of law.’” McNeil, 462 F.3d at 368 (quoting Rolen v. Burroughs

Wellcome Co., 856 S.W.2d 607, 609 (Tex. App.—Waco 1993, writ denied)). Otherwise, the

adequacy of the warning is a fact question for the jury. Id.

       Both persuasive and precedential case law suggests that applying the learned-intermediary

doctrine to the clinical drug trial context administered by investigative teams—as opposed to the

typical treating physician’s prescription of an FDA-approved drug—is at least premature at the

pleadings stage. And even if these pleadings support applying the doctrine, the allegations as to

the warning, the JCAR015 ROCKET Trial, and the physicians’ involvement in the Trial, raise

substantial questions requiring a more complete record to decide whether Juno’s warning to the

alleged learned intermediary was adequate and whether it removed any duty to warn Holland.




                                                    20
       1.      The Learned-Intermediary Doctrine in the Clinical-Trial Context

       According to the plaintiffs, the learned-intermediary doctrine does not apply in the

experimental-drug context. (See Docket Entry No. 46 at 6; Docket Entry No. 25 at 11–18).

Instead, the doctrine applies only to FDA-approved drugs, not to experimental drugs administered

in clinical trials. (Docket Entry No. 25 at 12). The plaintiffs argue that cases applying the doctrine

refer to “prescription drug manufacturer[s]” and to “intermediaries who prescribe the drug,” not

to manufacturers of drugs that are in trials and cannot be prescribed, and not to the clinical

investigators running those trials. (Id. at 12 (emphasis omitted)). The plaintiffs contend that

JCAR015 was not a “prescription drug” because the FDA had not approved it for marketing, and

that Dr. Wierda was not a physician who “prescribed” the drug to Holland. (Id.).

       Whether the doctrine applies to clinical trials depends, in part, on how similar clinical trials

are to the situations in which the learned-intermediary doctrine’s application is firmly established.

There are four common justifications for the doctrine. See, e.g., Lars Noah, This is Your Products

Liability Restatement on Drugs, 74 BROOK. L. REV. 839, 891–92 (2009). First, manufacturer

liability intrudes on the physician-patient relationship, which creates judicial second-guessing of

medical judgments. Id. at 891 (citing Brooks v. Medtronic, Inc., 750 F.2d 1227, 1232 (4th Cir.

1984)). Second, physicians are better situated than drug manufacturers to warn patients about risks

and must do so to obtain informed consent. Id. (citing Brooks, 750 F.2d at 1232 (“[T]he question

turns on who is in a better position to disclose risks.”); Martin v. Ortho Pharm. Corp., 661 N.E.2d

352, 357 (Ill. 1996) (“[P]rescribing physicians, and not pharmaceutical manufacturers, are in the

best position to provide direct warnings to patients concerning the dangers associated with

prescription drugs.”)). Third, it is impractical to require drug manufacturers to communicate

directly with patients. Id. (citing Davis v. Wyeth Labs., Inc., 399 F.2d 121, 130–31 (9th Cir. 1968)




                                                     21
(“[I]t is difficult under such circumstances for the manufacturer, by label or direct communication,

to reach the consumer with a warning.”)). Fourth, because risk information is complex and

manufacturers are unaware of each patient’s situation and ability to understand, manufacturers are

not as well positioned as prescribing physicians to explain the risks to lay patients. Id. (citing Hill

v. Searle Labs., 884 F.2d 1064, 1070 (8th Cir. 1989) (“[T]he information regarding risks is often

too technical for a patient to make a reasonable choice”); Reaves v. Ortho Pharm. Corp., 765 F.

Supp. 1287, 1290 (E.D. Mich. 1991) (“As with other prescription drugs, patients are unlikely to

understand technical medical information regarding the nature and propensities of oral

contraceptives.”)).

       The Texas Supreme Court has explained that it adopted the learned-intermediary doctrine

because “prescription drugs are complex and vary in effect, depending on the unique

circumstances of an individual user, and for this reason, patients can obtain them only through a

prescribing physician.” Centocor, 372 S.W.3d at 154 (citing Reyes v. Wyeth Labs., 498 F.2d 1264,

1276 (5th Cir. 1974)); see also Ackermann, 526 F.3d at 207 (“Under the doctrine, a patient-

purchaser’s doctor stands between the patient and the manufacturer, professionally evaluating the

patient’s needs, assessing the risks and benefits of available drugs, prescribing one, and

supervising its use. . . . If the doctor is properly warned of the possibility of a side effect and is

advised of the symptoms normally accompanying the side effect, it is anticipated that injury to the

patient will be avoided. Accordingly, the doctrine excuses a drug manufacturer ‘from warning

each patient who receives the product when the manufacturer properly warns the prescribing

physician of the product’s dangers.’” (citation omitted) (quoting Porterfield v. Ethicon, Inc., 183

F.3d 464, 467–68 (5th Cir. 1999))). But “when the warning to the intermediary is inadequate or




                                                      22
misleading, the manufacturer remains liable for injuries sustained by the ultimate user.” Alm v.

Aluminum Co. of Am., 717 S.W.2d 588, 592 (Tex. 1986).

        Juno reasons that because the doctrine is based on the physician-patient relationship and

because that relationship remains at the center of a clinical trial, the doctrine applies. Juno points

to the Centocor court’s explanation that “[a]s a medical expert, the prescribing physician can take

into account the propensities of the drug, as well as the susceptibilities of his patient.” (Docket

Entry No. 43 at 16 (quoting Centocor, 372 S.W.3d at 159)). Juno contends that this understanding

of the doctrine applies “to investigational drugs, as the prescribing physician is still the one best

suited to make decisions about treatment of a specific patient.” (Id.). The plaintiffs respond that

the reasons for the learned-intermediary doctrine in the prescription-drug context do not apply in

the clinical-trial context because the physician-patient relationship is not the same. (Docket Entry

No. 25 at 13–14; Docket Entry No. 46 at 10–13). In the clinical-trial context, the plaintiffs argue,

a patient does not have the ongoing relationship with the investigator that characterizes a patient’s

relationship with her treating physician. (Docket Entry No. 25 at 14).

                         i.      Cases in the Southern District of Texas

        Two recent decisions in the Southern District of Texas cast doubt on whether the learned-

intermediary doctrine applies in clinical trials.3 In Rodriguez v. Gilead Sciences, Inc., No. 2:14-


        3
           Juno directs the court’s attention to several out-of-state cases. (Docket Entry No. 43 at 16 n.4).
For example, in Wholey v. Amgen, Inc., 165 A.D.3d 458 (N.Y. App. Div. 2018), the New York appellate
court explained that “[a]s the sponsors of a clinical trial, defendants owed no duty to plaintiff . . . , an
enrollee in the trial” and modified the lower court’s ruling to grant the drug manufacturer’s motion to
dismiss for the plaintiffs’ failure to warn claims. Id. at 458. Juno points out four cases—a 2001 decision
by the U.S. District Court for the District of Kansas, a 1991 Ohio state court decision, a 1978 Arizona state
court decision, and a 2000 U.S. District Court for the Southern District of California decision—to support
its claim that “the learned-intermediary doctrine applies equally to investigational drugs.” (Docket Entry
No. 43 at 16 n.4 (citing Kernke v. The Menninger Clinic, Inc., 173 F. Supp. 2d 1117, 1122 (D. Kan. 2001)
(summary judgment granted to drug manufacturer in a wrongful death action based on a death during a
Phase II clinical study because the court concluded that the manufacturer provided adequate warnings to
investigators in the investigator’s brochure); Tracy v. Merrell Dow Pharma. Inc., 569 N.E.2d 875, 880
(Ohio 1991) (“We have found no cases distinguishing between investigational drugs and FDA-approved


                                                         23
CV-324, 2015 WL 236621 (S.D. Tex. Jan. 16, 2015) (Ramos, J.), the court considered a damages

suit for a permanent heart injury sustained in a clinical trial for an experimental hepatitis C

treatment. As here, the plaintiff alleged that because the drug manufacturer wanted to be the first

into the market, it concealed the risks of the drug under investigation to avoid discouraging

participants and to speed up the clinical trial and approval. Id. at *1. The defendant drug

manufacturer asserted that it owed no duty to warn the plaintiff because, under the learned-

intermediary doctrine, the duty to warn ran only to the physician handling the clinical trial, who it

alleged had full knowledge of the risks. Id. at *4.

        The Rodriguez court explained the reasons for the doctrine in the pharmaceutical context:

        [c]entral to the learned intermediary doctrine in the pharmaceutical context is a
        prescribing physician acting in the best interests of the patient through a physician-
        patient relationship. Rodriguez has pled that Dr. Lawitz [the investigator] was not
        a “prescribing physician” and was not acting within a physician-patient relationship
        during the clinical study but was rather an extension of Gilead, incentivized to act
        as a drug marketer rather than as a treating physician.

Id. at *5 (citations omitted).




drugs when applying the learned-intermediary rule . . . . The use of investigational drugs may, of course,
require greater warning and more physician supervision, but the status of the drug with the FDA does not
alter the relationship between drug and patient.”); Gaston v. Hunter, 588 P.2d 326, 340 (Ariz. Ct. App.
1978) (“In the case of prescription drugs (and especially for investigational drugs, which can be prescribed
only by selected investigators) the manufacturer’s duty to warn is ordinarily satisfied if a proper warning is
given to the prescribing physician.”)); id. at 19 n.8 (citing Little v. Depuy Motech, Inc., No. 96-CV-0393-
L-JAH, 2000 WL 1519962, at *8–9 (S.D. Cal. 2000) (applying the learned-intermediary doctrine and
explaining that the physician’s role as a paid investigator for a medical device “further support[ed] a finding
that [the physician] knew about the risks associated” with the device))). Juno overstates the persuasive
value of these precedents. For example, while the District of Kansas applied the doctrine to a clinical trial
in Kernke, it did so without analyzing whether the doctrine applies to non-FDA approved investigational
drugs. Kernke, 173 F. Supp. 2d at 1121. Additionally, each of the cases Juno offers applied the doctrine
after the motion-to-dismiss stage. Id. at 1120–21 (applying the learned-intermediary doctrine at the
summary judgment stage); Tracy, 569 N.E.2d at 878 (evaluating the adequacy of jury instructions on the
learned-intermediary doctrine); Gaston, 588 P.2d at 332 (considering an appeal based on jury instructions
on the learned-intermediary doctrine); Little, 2000 WL 1519962, at *8 (applying the learned-intermediary
doctrine at the summary judgment stage). These cases do not significantly support Juno’s assertion that, as
a matter of law, the learned-intermediary doctrine precludes the plaintiffs’ failure to warn claims at the
motion-to-dismiss stage.


                                                          24
       The Rodriguez court also distinguished the case law applying the doctrine to drugs givin

in clinical trials. Id. at *5–6. It distinguished Kernke v. The Menninger Clinic Inc., 173 F. Supp.

2d 1117 (D. Kan. 2001), because that case was decided at the summary judgment stage, not on the

pleadings, and it was undisputed in Kernke that “the clinical investigators were acting as

prescribing physicians.” Rodriguez, 2015 WL 236621, at *5. The Rodriguez court distinguished

Tracy v. Merrell Dow Pharmaceuticals Inc., 569 N.E.2d 875 (Ohio 1991), because it dealt with a

post-trial challenge to a jury instruction on the learned-intermediary doctrine and with the

sufficiency of the evidence to support the jury’s finding that the relationship between the

investigating physicians and the patient supported applying the doctrine. Rodriguez, 2015 WL

236621, at *5 (citing Tracy, 569 N.E.2d at 878–79). The Rodriguez court distinguished Gaston v.

Hunter, 588 P.2d 326, 340 (Ariz. Ct. App. 1978), because that case also considered the issue after

a merits trial, examining whether there was sufficient evidence that the warnings had been

inadequate. The Gaston court did not address whether the investigating physician was or was not

a “prescribing” physician. Rodriguez, 2015 WL 236621, at *5 (citing Gaston, 588 P.2d at 340).

Finally, the Rodriguez court distinguished Little v. Depuy Motech, Inc., No. 96CV0393-L JAH,

2000 WL 1519962, *8–9 (S.D. Cal. June 14, 2000), which held at the summary judgment stage

that the physician’s role as an investigator in the manufacturer’s clinical trial did not impair his

independent medical judgment. Id. The Rodriguez court noted that because these cases were

decided “only at an evidentiary phase,” and because the application of the learned-intermediary

doctrine in the clinical-trial context often “is a question of fact, subject to determination on the

basis of evidence,” dismissal at the pleading stage would be inappropriate. Id. at *6.

       The Rodriguez court followed Murthy v. Abbott Laboratories, 847 F. Supp. 2d 958 (S.D.

Tex. 2012) (Ellison, J.), denying the motion to dismiss in favor of considering the issue at summary




                                                    25
judgment with more evidence in the record. Rodriguez, 2015 WL 236621, at *5–6; see also In re

DePuy Orthopaedics, Inc., No. 3:11-MD-2244-K, 2016 WL 6268090, at *6 (N.D. Tex. Jan. 5,

2016) (denying summary judgment because “the learned intermediary doctrine does not apply

when a manufacturer compensates a physician or incentivizes him or her to use its product” and

there were factual disputes material to deciding the objectivity and the independent medical

judgment of the physician); In re Vioxx Prods. Liab. Litig., MDL No. 1657, 2015 WL 1909859, at

*9 (E.D. La. Apr. 21, 2015) (denying summary judgment when the plaintiff raised genuine factual

disputes as to the physician’s alleged biases, but noting that “case law indicates that mere evidence

of a consulting relationship between a doctor and a drug manufacturer is not sufficient to prove

that the doctor failed to exercise independent judgment when prescribing the drug in question”).

       In Murthy, the plaintiff participated in a clinical trial of an FDA-approved drug for treating

rheumatoid arthritis. 847 F. Supp. 2d at 964. The plaintiff’s treating rheumatologist was also the

investigator for the clinical trial, and he was paid by the drug manufacturer. Id. Before the plaintiff

began the treatment, she signed an informed consent form the physician provided her. Id. The

plaintiff participated in the trial for a year before she was diagnosed with B-cell lymphoma, which

she alleged was a known but undisclosed side effect of the treatment. Id. When the plaintiff sued

the drug manufacturer, the manufacturer moved to dismiss based on the learned-intermediary

doctrine. Id. at 967. The court denied the motion, concluding that it was inappropriate to grant a

motion to dismiss based on the learned-intermediary doctrine. Id. at 972. The Murthy court

explained its reasons:

       The learned intermediary doctrine is premised on the assumption that “the
       physician understands the potential dangers involved in the use of a given drug and,
       as the prescriber, stands between the drug and the ultimate consumer.” Under the
       doctrine, “it is assumed that a patient-purchaser’s doctor stands between the patient
       and the manufacturer, professionally evaluating the patient’s needs, assessing the
       risks and benefits of available drugs, prescribing one, and supervising its use.” In



                                                      26
       other words, the choice the prescribing physician “makes is an informed one, an
       individualized medical judgment bottomed on a knowledge of both patient and
       palliative.”

Id. at 968 (citations omitted). The court stated that it would consider the issue on a fuller record,

after discovery and on a summary judgment motion or at trial. Id. at 971.

       The Murthy court considered the other exceptions to the learned-intermediary doctrine, not

involving clinical trials of non-FDA-approved drugs. The exceptions included whether it was

reasonably foreseeable that the drugs would be distributed without an individualized patient

assessment, id. (citing Reyes v. Wyeth Labs., 498 F.2d 1264, 1277 (5th Cir. 1974)); direct

marketing to consumers, id. (citing Perez v. Wyeth Labs., 734 A.2d 1245 (N.J. 1999)); or any

prophylactic administration, such as vaccinations administered for overseas travel, id. (citing

Samuels v. Am. Cyanamid Co., 495 N.Y.S.2d 1006 (N.Y. Sup. 1985)).

       The Murthy court also considered cases that declined to find an exception to the doctrine.

See id. at 968–70. The Murthy court noted that the Fifth Circuit had recently expressed skepticism

that a Texas court would adopt an exception to the doctrine for overpromotion, that is, promoting

a drug for a non-FDA approved purpose. Id. at 970 (citing Ebel v. Eli Lilly & Co., 321 F. App’x

350, 356 (5th Cir. 2009)). “The central theme, consistent among all of the cases finding an

exception to the learned[-]intermediate doctrine, is that the physician-patient relationship is not the

same as in typical treatment scenarios.” Murthy, 847 F. Supp. 2d at 970 (quoting Jeffrey J.

Wiseman, Another Factor in the “Decisional Calculus”: The Learned Intermediary Doctrine, the

Physician-Patient Relationship, and Direct-to-Consumer Marketing, 52 S.C. L. REV. 993, 1007

(2001)).

       The Murthy court concluded that the physician-patient relationship in that case differed

from the usual treatment relationship in two critical ways: the manufacturer directly marketed the

drug to the patient through a promotional video, and the manufacturer had compensated the


                                                      27
plaintiff’s physician for administering the drug. Id. Because the Texas Supreme Court had not

addressed those circumstances, the Murthy court made an Erie guess based on the justifications

for the learned-intermediary doctrine. Id. at 970–71. The court opined that the Texas Supreme

Court would apply an exception to the doctrine because it is based on the physician exercising

independent medical judgment about, and having direct communications with, the patient. Id. at

971.    The defendant in Murthy had circumvented that physician-patient relationship by

disseminating the promotional video to the patient and compensating the physician for his role in

administering the drug. Id. The compensation undermined the doctrine’s assumption that the

physician has made an independent judgment in the patient’s best interests, free of any incentive

to choose a particular drug. Id. The Murthy court cited studies showing that gifts or other

compensation from drug companies influenced medical professionals’ decisions in treating their

patients, and that conflicts of interest arose when physicians benefitted from enrolling their patients

in clinical trials. Id. at 971–72. The court reasoned that a physician who receives compensation

from a drug company is no longer standing between the drug company and the patient as an

independent intermediary. The physician is instead aligned with the drug company’s interests.4

Id. at 972. The Murthy court concluded that if the legal duty rested on the drug manufacturer,

dismissal at the pleadings stage was premature. Id.            Whether the physician’s compensation

undermined the learned-intermediary doctrine was a case-specific question that required a fuller

record, available at summary judgment or trial. Id.


        4
          See RESTATEMENT (THIRD) OF TORTS: PRODUCTS LIABILITY (1998), § 6 cmt. b (“[I]n certain
limited therapeutic relationships the physician or other health-care provider has a much-diminished role as
an evaluator or decisionmaker. In these instances it may be appropriate to impose on the manufacturer the
duty to warn the patient directly.”); see also id. § 6(d)(2) (“A prescription drug or medical device is not
reasonably safe due to inadequate instructions or warnings if reasonable instructions or warnings regarding
foreseeable risks of harm are not provided to: . . . the patient when the manufacturer knows or has reason
to know that health-care providers will not be in a position to reduce the risks of harm in accordance with
the instructions or warnings.”).


                                                        28
       Juno seeks to distinguish both Rodriguez and Murthy as “founded on an ultimately

inaccurate guess by the federal courts as to where Texas law was headed.” (Docket Entry No. 43

at 19). Juno argues that Murthy “was not singularly focused on the compensation of the doctor in

declining to apply the learned-intermediary doctrine,” but also on the drug company’s direct-to-

consumer advertising. (Id. (citing Murthy, 847 F. Supp. 2d at 971)). Juno concludes that “[t]he

Rodriguez court merely followed the Murthy court,” making it unpersuasive as well. (Id. at 20

(citing Rodriguez, 2015 WL 236621, at *6)).

       Juno’s argument is an insufficient basis for dismissal. The Murthy court denied the

manufacturer’s motion to dismiss because a fuller record as to the facts of the physician’s

compensation and its effect was necessary. Murthy, 847 F. Supp. 2d at 973. The opinion carefully

explained why it was inappropriate to dismiss the plaintiff’s failure to warn claims based on the

learned-intermediary doctrine without considering “the factual circumstances surrounding the

compensation of Murthy’s physician in order to evaluate whether application of the learned

intermediary doctrine is appropriate.” Id. at 972.

                      ii.     The Texas Supreme Court and Centocor

       Neither Texas nor other states provide clear guidance on applying the learned-intermediary

doctrine to clinical trials of non-FDA approved drugs in experimental phases. Murthy relied in

part on a Texas appellate case, Centocor, Inc. v. Hamilton, 310 S.W.3d 476 (Tex. App.—Corpus

Christi 2010). Centocor, since decided by the Texas Supreme Court, considered whether the

doctrine applied in a prescription-drug context.          Centocor did not, however, involve an

experimental drug administered in a clinical trial. Centocor, Inc. v. Hamilton, 372 S.W.3d 140,

157 (Tex. 2012).




                                                     29
       The plaintiff in Centocor had Crohn’s disease. Many procedures over the years had

achieved only limited success. Id. at 143–44. After a “flare” in the disease, the patient sought

treatment from a physician who told her that her options were steroids or a Remicade infusion. Id.

at 144. The plaintiff agreed to the infusion. Remicade was a relatively new but FDA-approved

drug for treating Crohn’s disease and rheumatoid arthritis. Id. A known side effect was a drug-

induced form of the autoimmune disorder, lupus, including the joint pain and swelling that lupus

often involves. Id. at 146. The physician who prescribed the Remicade infusions referred the

patient to another physician for treatment. Id. The treating physician was not the prescribing

physician and did not discuss the Remicade-infusion risks with the patient. Id. at 146–47. A nurse

working with the treating physician took the patient’s history and did discuss side effects of the

infusion with her. Id. at 147. After the patient started the first infusion, the nurse showed her an

informational video about Remicade and the infusion process, produced and provided by the drug

manufacturer. Id. The plaintiff experienced improvements in her Crohn’s disease after the

infusions, but she also began experiencing severe arthritis-like joint pain and swelling pain. Id. at

148–49. After consulting a rheumatologist, the plaintiff was prescribed additional Remicade

infusions to treat the arthritis pain. She received 14 additional infusions over the next 18 months.

Id. Each infusion provided temporary pain relief. Id. at 149. Eventually, it became clear that the

plaintiff’s joint pain and swelling were from a drug-induced lupus-like syndrome caused by the

Remicade, not by Crohn’s disease or rheumatoid arthritis. Id. at 149–50.

       A trial resulted in a jury verdict for the plaintiff. The drug manufacturer appealed, arguing

that the learned-intermediary doctrine precluded recovery because its warning to the prescribing

physician was adequate and the manufacturer had no duty to warn the plaintiff. Id. at 151. In

affirming the trial court, the Texas court of appeals adopted a “direct-to-consumer” advertising




                                                     30
exception to the learned-intermediary doctrine.          The exception applied because the drug

manufacturer had directly marketed the infusions to the patient through the informational video,

which had misrepresented the drug’s risks. Id. at 152. The drug company appealed to the Texas

Supreme Court, arguing, in part that it was error to create an advertising exception to the learned-

intermediary doctrine because direct-to-consumer advertising “does not threaten the physician-

patient relationship, but helps educate consumers about available medications . . . .” Id. at 154.

        The Texas Supreme Court concluded that a direct-to-consumer advertising exception did

not apply, but limited the holding to on the facts before it. Id. at 162. The court reviewed the

learned-intermediary doctrine, reiterating that the rationale for the doctrine is the unique role of

health-care professionals who have the expertise and are in a position to assess the risks and

benefits of a specific drug for a specific patient. Id. at 157. The court confirmed that the doctrine

applies to prescription-drug products-liability cases:

        [b]ecause patients can obtain prescription drugs only through their prescribing
        physician or another authorized intermediary and because the “learned
        intermediary” is best suited to weigh the patient’s individual needs in conjunction
        with the risks and benefits of the prescription drug, we are in agreement with the
        overwhelming majority of other courts that have considered the learned
        intermediary doctrine and hold that, within the physician-patient relationship, the
        learned intermediary doctrine applies and generally limits the drug manufacturer's
        duty to warn to the prescribing physician.

Id. at 159.

        The Texas Supreme Court considered the exceptions to the learned-intermediary doctrine

in light of changes to the pharmaceutical drug market since the doctrine’s inception. Both the

Restatement and the courts had recognized limited exceptions to the doctrine, including mass

inoculations, oral contraceptives, and contraceptive devices. Id. at 159 n.18. The most recent

exception, the court noted, was the “direct to consumer advertising” or “mass marketing”

exception, which a few courts had recognized but more courts had declined to recognize. Id. at



                                                     31
160. Considering only the facts of the case and Texas law, the court held that the “direct to

consumer advertising” exception did not apply to those facts. Id. at 162 (“We acknowledge that

some situations may require exceptions to the learned[-]intermediary doctrine, but without

deciding whether Texas law should recognize a DTC advertising exception when a prescription

drug manufacturer distributes intentionally misleading information directly to patients or

prospective patients, we hold that, based on the facts of this case, no exception applies.”).

       As noted, the court limited its decision to the facts before it, stating:

       [w]ithout deciding whether Texas law should recognize any of the other exceptions
       to the learned[-]intermediary doctrine, we find no reason to adopt an exception
       where the physician-patient relationship existed, the pharmaceutical company
       provided a warning to the patient’s prescribing doctors that included the side effect
       of which the patient complains, and the patient had already visited with her
       prescribing physician and decided to take the drug before she saw the informational
       video at issue.

Id. at 164. The court did not foreclose recognizing more exceptions to the doctrine in future cases

presenting different facts. The opinion reinforced the Murthy court’s reasoning that the question

is whether “the physician-patient relationship existed” in the first place. Id.

       The facts here differ significantly from those considered in Centocor. If a patient sees

direct-to-consumer advertising from the manufacturer, but takes the prescription drug only after

an independent evaluation by her physician, the physician does not materially differ from the

neutral, independent learned intermediary that the doctrine recognizes. By contrast, when the

physician is compensated by the manufacturer of the drug she is prescribing to the patient, or

otherwise aligns her incentives with the drug manufacturer, she may no longer act as a neutral,

independent learned intermediary. Centocor does not foreclose finding an exception to the

learned-intermediary doctrine here, but instead supports it. The physician may still have a

professional obligation to act in the patient’s best interests, but, as the Murthy court noted, the

physician’s interactions with the drug manufacturer fare so significant so as to overcome the


                                                      32
presumption that the physician’s relationship to her patient ensures an independent, individualized

assessment of that patient’s best interests directly communicated to the patient. Murthy, 847 F.

Supp. 2d at 972.

       The Centocor court also considered the duty owed to the plaintiff by a nonprescribing

physician, finding that none existed:

       [d]espite the intricate web of modern healthcare providers and treatments, the
       bedrock of our healthcare system is the physician-patient relationship, and the
       ultimate decision for any treatment rests with the prescribing physician and the
       patient. As a matter of both necessity and practicality, the duty to warn the patient
       of the potential risks and possible alternatives to any prescribed course of action
       rests with the prescribing physician.

372 S.W.3d at 166. Although the court considered the issue as it applied to a situation in which

one physician had prescribed the treatment and then referred the patient to another physician to

perform it, the same principle applies when a physician is acting outside the traditional physician-

patient relationship.

       The parties devote considerable time to debating who was the learned intermediary in the

JCAR015 ROCKET Trial. “[I]n Texas, even when a physician makes no individualized judgment

in prescribing and administering a prescription drug, [the learned-intermediary] doctrine has been

applied as long as a physician-patient relationship is in existence.” Wyeth-Ayerst Labs. Co. v.

Medrano, 28 S.W.3d 87, 92 (Tex. App.—Texarkana 2000, no pet.). The question is whether a

patient’s relationship to the investigators and the other physicians involved in the clinical trial

created a “physician-patient relationship.”

       Juno does not disagree that Dr. Wierda was not in a traditional physician-patient

relationship with Holland. Instead, Juno emphasizes that a group of physicians, the M.D.

Anderson leukemia team, was involved in deciding whether Holland could and should participate




                                                    33
in the trial. Juno argues that this team collectively served as the learned intermediary between

Juno and Holland. (Docket Entry No. 56 at 2).

       While Juno is correct that Centocor did not recognize exceptions to the learned-

intermediary doctrine, the court did not address the doctrine’s application to clinical trials.

Centocor bolsters Murthy’s reasoning that the traditional physician-patient relationship could be

compromised by the clinical-trial incentives of paying the investigator heading the team. Both

Centocor and Murthy emphasize the centrality of the traditional physician-patient relationship,

including the importance of structural assurances that independent prescription decisions based on

each specific patients’ medical needs will occur. See Murthy, 847 F. Supp. 2d at 971; Centocor,

372 S.W.3d at 166; see also Wiseman, 52 S.C. L. REV. at 1007 (“The central theme, consistent

among all of the cases finding an exception to the learned intermediate doctrine, is that the

physician-patient relationship is not the same as in typical treatment scenarios.”). While Centocor

shows the strength of the doctrine in the normal prescription-drug context, it does not decisively

answer whether this court should apply the doctrine in this clinical-trial context involving a lead

investigator or the treatment team who was paid to run the trial.

       The plaintiffs point to factual allegations justifying applying the learned-intermediary

doctrine exceptions discussed in Murthy and Centocor to the JCAR015 ROCKET Trial. They

allege that their clinical-trial participants do not have a traditional physician-patient relationship

with the Trial investigators. Participants such as Holland do not choose the physician who would

administer the Trial. The plaintiffs allege that while a traditional physician-patient relationship is

“highly personal and individualized,” a trial investigator will not develop a similarly close

relationship with participants. (Docket Entry No. 46 at 14). The plaintiffs allege that the financial

relationship between Dr. Wierda and Juno and that Dr. Wierda’s role in “tout[ing] the positive




                                                     34
aspects of the ROCKET Trial . . . . played a critical role in preventing [Holland] from declining to

continue in the trial.” (Docket Entry No. 41 at ¶¶ 55–56, 74). The plaintiffs allege and argue that

because Dr. Wierda was compensated for his role as the JCAR015 ROCKET Trial lead

investigator at M.D. Anderson, he was not in the type of physician-patient relationship with Trial

participants, including Holland, that the learned-intermediary doctrine is intended to protect. The

plaintiffs also note that in a clinical trial, the investigator does not weigh the risks and benefits of

different drugs or treatments, but instead focuses primarily or only on the experimental drug. (See

Docket Entry No. 41 at ¶ 53 (“There were no alternate available drugs for Dr. Wierda to choose

from for the ROCKET Trial, but only one—JCAR015.”)).

       Juno responds that the factual allegations do not support applying the doctrine because its

policy rationales are not present in the experimental-drug clinical-trial context. Juno argues that

Holland’s involvement in the JCAR015 ROCKET Trial was the decision of “a team of

investigators and other medical professionals,” including her oncologist. (Docket Entry No. 43 at

20 (citing Docket Entry No. 41 at ¶ 51)). Because there were many “intermediaries” who Juno did

not compensate involved in the decision to enroll Holland in the Trial, Juno argues that Dr.

Wierda’s financial relationship with Juno does not sufficiently change the physician-patient

relationships to justify applying an exception to the learned-intermediary doctrine. (Id. at 20–21).

Juno warns that recognizing an exception to the learned-intermediary doctrine here “would amount

to a per se rule that the learned-intermediary doctrine can never apply to clinical trials . . . .

remov[ing] from the equation the ‘medical expert, the prescribing physician [who] can take into

account the propensities of the drug, as well as the susceptibilities of his patient.’” (Docket Entry

No. 43 at 21 (quoting Centocor, 372 S.W.3d at 159)).




                                                      35
       Many courts outside Texas have been reluctant to find an exception to the doctrine in the

clinical trial context, even when a financial relationship between manufacturer and investigator

may mean that “the physician is not independent of the manufacturer” and is no longer “well-

positioned to evaluate the risk-benefit information the manufacturer provides.” Kate Greenwood,

Physician Conflicts of Interest in Court: Beyond the “Independent Physician” Litigation

Heuristic, 30 GA. ST. U.L. REV. 759, 790 (2014). The Fourth Circuit concluded in Talley v. Danek

Medical, Inc., 179 F.3d 154 (4th Cir. 1999), a physician working as a consultant for a manufacturer

that is “an employee of [the manufacturer] or so closely related to [the manufacturer] that [the

physician] could not exercise independent professional judgment” may require an exception to the

doctrine. Id. at 163. The Fourth Circuit held that while the physician in Talley was a “consultant

to [the manufacturer] Danek . . . assisting in efforts to secure FDA approval” and “received an

annual consulting fee of $250,000, a travel budget, research funds, and 25,000 shares of stock in

Danek,” the learned-intermediary doctrine still applied because the financial relationship did not

interfere with the physician’s independent medical judgment. Id. at 157, 165.

       Other courts have reached similar conclusions, including the California Superior Court,

which noted that while “payment for research is a widespread practice . . . the court was unable to

find a case where a physician who was paid for research was considered to have abrogated his or

her role of learned intermediary.” Greenwood, 30 GA. ST. U.L. REV. at 793 (quoting Ruling on

Plaintiff’s Motion for Directed Verdict on Defendant’s Learned Intermediary Doctrine Defense,

In re Vioxx Cases, No. JCCP 4247, 2006 WL 630592 (Cal. Super. Ct. Dec. 19, 2006)). All these

cases, however, either dismissed the plaintiffs’ claims at the summary judgment stage, suggesting

that dismissing claims against a drug manufacturer with an alleged financial relationship to the

prescribing physician in the clinical-trial context at the pleadings stage is premature, or allowed




                                                    36
the case to proceed to trial with a jury instruction on the doctrine. See, e.g., In re Zyprexa Prods.

Liab. Litig., Nos. 04-MD-1596, 06-cv-3456, 2010 WL 348276 (E.D.N.Y. Jan. 22, 2010) (granting

summary judgment and applying the learned-intermediary doctrine when a physician “conducted

paid research” and “served as a paid speaker” for the drug manufacturer); Tracy, 569 N.E.2d at

876, 879 (the trial court correctly instructed the jury on the learned-intermediary doctrine because,

while the defendant, Merrell Dow, paid the plaintiffs’ physician for each participant the physician

enrolled in the clinical trial of an anti-smoking drug, there was no evidence that the physician was

“an employee of Merrell Dow or . . . was acting under the control of Merrell Dow”).

       Texas courts have not ruled on the impact of a financial relationship between a prescribing

physician and the drug manufacturer on the application of the learned-intermediary doctrine, or on

the doctrine’s application in the clinical-trial context. Centocor addressed only direct-to-consumer

advertising in reaffirming the reasons for the learned-intermediary doctrine. The fact that Texas

law is uncertain makes it even more important to resolve the learned-intermediary doctrine issue

here on the basis of a fuller record, either on summary judgment or at trial.

               2.      Whether Juno’s Warnings Were Adequate

       Even if the court determined that the learned-intermediary doctrine applies in this context,

the allegations reveal significant factual disputes that would make dismissal of the plaintiffs’

claims premature. When the doctrine applies, “if the warning to the intermediary is inadequate or

misleading, then the manufacturer remains liable for injuries sustained by the ultimate user.”

Centocor, 372 S.W.3d at 170; see also Wholey v. Amgen, Inc., 165 A.D.3d 458, 459 (N.Y. App.

Div. 2018) (“The learned intermediary doctrine does not compel dismissal of the claims that the

drug’s warning labels were insufficient, since the claims are premised not on defendants’ failure




                                                     37
to warn plaintiff directly but on their failure to provide proper warnings to her prescribing medical

professionals.”).

       Juno does not dispute that it owed a duty to provide adequate warnings to Dr. Wierda and

the M.D. Anderson leukemia team. (Docket Entry No. 43 at 16). Juno argues that it fulfilled that

duty when it provided an adequate warning of the risks of the JCAR015 ROCKET Trial. (Id. at

17). The plaintiffs allege that the warnings that Juno gave to Dr. Wierda and the M.D. Anderson

clinical trial team were inadequate and misleading.

       The facts alleged are that Holland saw her regular oncologist, Dr. Patel, who told her about

CAR-T immunotherapy and suggested she see Dr. Rytting at M.D. Anderson. Dr. Rytting told

Holland about the JCAR015 ROCKET Trial administered by Dr. Wierda. While Juno argues that

it was a team of physicians who “prescribed” Holland’s participation in the JCAR015 ROCKET

Trial, the amended complaint alleges that her decision to participate was based on her interactions

with Dr. Wierda, making him the learned intermediary, if the doctrine applies.

       Dr. Wierda was not Holland’s regular physician. The plaintiffs allege facts showing that

Dr. Wierda’s financial interest in the JCAR015 ROCKET Trial meant that his relationship with

Holland was not a traditional physician-patient relationship. The plaintiffs argue that the reasoning

in Murthy and Rodriguez applies to make the learned-intermediary doctrine inapplicable on these

facts. Juno responds that the financial relationship between Dr. Wierda and Juno does not

eliminate the physician-patient relationship, emphasizing that the allegations about the M.D.

Anderson team involved in “prescribing” the JCAR015 ROCKET Trial to Holland shows careful

and objective consideration.

       Juno argues that the plaintiffs’ allegations show that the “learned intermediary” was the

M.D. Anderson leukemia team led by Dr. Wierda. According to Juno, the team was warned about




                                                      38
the risks of JCAR015 in the Investigator’s Brochure. (See Docket Entry No. 43 at 17 (citing

Docket Entry No. 41 at ¶ 26)); Docket Entry No. 56 at 1–2). Juno argues that in the Brochure, it

“specifically warned” Dr. Wierda and the team “of the risks and consequences of developing

severe cytokine release syndrome (“sCRS”) and neurotoxicity.” (Docket Entry No. 43 at 17; see

also Docket Entry No. 56 at 2). “Dr. Wierda was further advised (and it is undisputed that he, in

turn, advised Ms. Holland) of the death of a clinical trial patient who had developed life-

threatening side effects of CRS and neurotoxicity after his JCAR015 infusion.” (Id. at 17–18

(citing Docket Entry No. 41 at ¶ 68, 72)).

        Juno has submitted the informed consent form for the M.D. Anderson JCAR015 ROCKET

Trial. (Docket Entry No. 43-1). Juno disputes that it provided this form to M.D. Anderson.

(Docket Entry No. 43 at 30 (“Juno did not approve or provide the Informed Consent document to

Ms. Holland.”)). The form lists numerous possible side effects of the treatment and states that

“cytokine release syndrome (such as flu-like symptoms and/or shortness of breath)” is among

them. (Id. at 14). The form does not list the incidence rate or the likelihood of death from this

side effect.

        The plaintiffs point to several deficiencies in the JCAR015 ROCKET Trial informed

consent form. (See Docket Entry No. 25 at 17–22). The plaintiffs argue that the form did not

mention severe cytokine release syndrome or severe neurotoxicity, but merely described benighn

sounding “flu-like symptoms,” despite the fact that Juno’s 2015 Annual Report stated that the

severe versions are listed as “notable side effects” of JCAR015. (Docket Entry No. 41 at ¶ 61).

To the extent that the informed consent form mentions “cytokine release syndrome,” it does not

identify it as severe and minimizes the risk. (Id. at ¶ 61 n.40). They also argue that the informed

consent form failed to disclose any risk of cerebral edema. (Id.).




                                                    39
       The plaintiffs point to the informed consent form statement that “[t]his is an early study of

JCAR015, so the side effects are not well known.” (Id. at ¶ 62). This statement, they argue, was

false when made because Juno’s other literature and reports state that the side effects of JCAR015

were well known and the trial had gone on for more than six years. (Id.). According to the

plaintiffs, the informed consent form should have clearly listed both severe neurotoxicity and

severe cytokine release syndrome as “common” side effects and, in addition, disclosed the

increased risk of death for “morphologic” patients who, like Holland, have more than 5%

lymphoblasts in their bones. (Id. at ¶ 64). Because the consent form warned of a much lower risk,

the warning was both misleading and ineffective. (Id. at ¶ 66).

       The plaintiffs also note that the informed consent form did not mention the higher incidence

of either severe neurotoxicity or severe cytokine release syndrome among patients receiving the

cyclophosphamide and fludarabine drug combination. (Id. at ¶ 65). The plaintiffs acknowledge

that the Investigator’s Brochure contains more information than the informed consent form and

allege that neither was regularly updated with recent critical information. (See id. at ¶ 74).

       Juno does not substantially engage with this part of the plaintiffs’ argument. Juno instead

emphasizes the amended complaint allegation that “Dr. Wierda was not a conduit for any warnings

of the deadly risks of JCAR015 from Juno to [Holland].” (Docket Entry No. 43 at 21 (quoting

Docket Entry No. 41 at ¶ 58)). But relying entirely on the Investigator’s Brochure does not resolve

the pleading sufficiency. “Merely mentioning in the label the condition of which the plaintiff

complains . . . is not necessarily sufficient for a finding of adequacy of [a warning] as a matter of

law, at least where the plaintiff’s contention is not that the warning is inadequate because her

condition was not mentioned, but that the label is misleading as to the risk level for developing the

condition.” Murthy, 847 F. Supp. 2d at 968 (citing McNeil, 462 F.3d at 368). “Indeed, ‘[w]arning




                                                     40
the learned intermediary of a much lower risk than the actual risk could render the warning not

just misleading, but ineffective.’” Id. (quoting McNeil, 462 F.3d at 368). If a manufacturer

presents a risk as unlikely or fails to identify the likelihood of the risk, and gives data to support

the occurrence rate it describes, “that number must be within a certain degree of accuracy.” Id.

(quoting McNeil, 462 F.3d at 368).

        Based on the facts alleged, the plaintiffs have stated a claim for failure to warn. The

plaintiffs have alleged facts supporting a plausible inference that the warnings in the informed

consent form were inadequate. See Monk v. Wyeth Pharms., Inc., No. SA-15-CV-1273-XR, 2017

WL 2063008, at *7 (W.D. Tex. May 11, 2017) (“Whether those warnings were in fact adequate—

such that the learned intermediary doctrine would shield Defendants from liability—can be

considered at the summary judgment phase after the parties have conducted discovery on the

issue.”).

        The Investigator’s Brochure contains more information than the informed consent form.

(See Docket Entry No. 43-2). This could be fatal to the plaintiffs’ claims if the court determines

that the learned-intermediary doctrine applies and if the Brochure’s warnings to Dr. Wierda and

the M.D. Anderson team adequately addressed the side effects that led to Holland’s death. But the

plaintiffs have pleaded sufficient facts to state a claim for relief that the Brochure also presented

inadequate warning and risk disclosures, making summary judgment or trial the appropriate stage

to resolve these issues.

        B.     The Presumption of Non-Liability Under Texas Law

        Juno moves to dismiss the failure to warn claims on the separate ground of the statutory

presumption under Texas law that pharmaceutical manufacturers are not liable for injuries caused

by inadequate warnings if those warnings were approved by the FDA. (Docket Entry No. 43 at 22




                                                     41
(citing TEX. CIV. PRAC. & REM. CODE § 82.007)). The plaintiffs respond that Juno misapplies the

statute, misstates the FDA process, and relies on inapposite authority. (Docket Entry No. 46 at

17).

       Section 82.007 states:

       (a) In a products liability action alleging that an injury was caused by a failure to
       provide adequate warnings or information with regard to a pharmaceutical product,
       there is a rebuttable presumption that the defendant or defendants, including a
       health care provider, manufacturer, distributor, and prescriber, are not liable with
       respect to the allegations involving failure to provide adequate warnings or
       information if:

               (1) the warnings or information that accompanied the product in its
               distribution were those approved by the United States Food and Drug
               Administration for a product approved under the Federal Food, Drug, and
               Cosmetic Act . . . .

TEX. CIV. PRAC. & REM. CODE § 82.007(a)(1). Section 82.007 lists ways for a plaintiff to rebut

the presumption of nonliability. Id. at 82.007(b).

       Juno argues that because the Federal Food Drug and Cosmetic Act “provides for FDA

approval for the distribution of investigational new drug products in clinical trials,” § 82.007

covers the plaintiffs’ claims. (Docket Entry No. 43 at 22-23). Juno explains that the Investigator’s

Brochure provided the warnings required by the FDA regulations. (Id. at 23 (citing 21 C.F.R.

§§ 312.23(5))). Juno cites the Murthy court’s statement that “[s]ection 82.007 expressly precludes

liability unless Plaintiffs can rebut the presumption by establishing one of four statutory

exceptions.” (Id. (citing Murthy, 847 F. Supp. 2d at 976–77)). Juno argues that because the

amended complaint does not allege facts that show any exception, the failure to warn claims must

be dismissed. Id.

       The plaintiffs respond and allege that § 82.007 applies only when both the drug and the

warning were approved by the FDA; neither JCAR015 nor the Juno-provided informed consent

form were FDA approved. (Docket Entry No. 46 at 17; Docket Entry No. 25 at 22–25). The


                                                     42
plaintiffs also argue that this part of Murthy is inapposite because that case addressed an FDA-

approved drug and a “post-approval” clinical trial. (Docket Entry No. 25 at 24).

       The plaintiffs are correct that § 82.007 is inapplicable and that Murthy’s reasoning on

§ 82.007 does not inform this analysis. In Murthy, the FDA had already approved both the drug

and the package insert containing the warnings. See Murthy, 847 F. Supp. 2d at 964. Here, the

FDA has approved neither the drug nor the informed consent form; the JCAR015 ROCKET Trial

was still in the experimental stage when Holland decided to and did participate.

       The plaintiffs cite Rodriguez, which addressed § 82.007 and a non-FDA approved drug.

(Docket Entry No. 25 at 25). The Rodriguez plaintiff made the same argument the plaintiffs make,

that § 82.007 does not apply to pre-FDA-approved clinical trials because the drug is not a “product

approved” by the FDA. Rodriguez, 2015 WL 236621, at *6. The Rodriguez court observed that

the statute “would indicate that any approval by the FDA, acting pursuant to the Act, would create

the non-liability presumption.” Id. at *6. The court noted that “in explaining the requirements for

an ‘investigational new drug’ clinical trial, the regulation speaks in terms of authorizations rather

than approvals,” but declined to decide whether an “approval” differed from an “authorization.”

Id. at *7 (citing 21 C.F.R. § 312). The court denied the motion to dismiss to consider the § 82.007

issue on a more complete record, with “evidence of precisely what materials were provided to the

FDA and whether the warnings on which [the drug company] relie[d] were ‘approved.’” Id.

       Juno presents no persuasive basis to distinguish the Rodriguez approach. The court defers

the nonliability presumption issue until summary judgment.

       C.      The Negligence-Based Claims

       Juno argues that the plaintiffs have failed to plead facts to support their negligence-based

claims. First, Juno argues, for the same reasons discussed above, that it owed no duty to warn




                                                     43
Holland directly. (Docket Entry No. 43 at 17). Second, Juno argues that the plaintiffs’ negligent-

marketing claim fails because Juno satisfied its duty to warn through the Investigator’s Brochure.

(Id. at 26–27).        Finally, Juno argues that the plaintiffs fail to state a claim for negligent

misrepresentation because they fail to allege specific representations Juno made that were false.

(Id. at 27–28).

                  1.       Whether Juno Owed a Duty to Holland

       The first argument is based on the learned-intermediary doctrine. The plaintiffs have

sufficiently pleaded facts that the learned-intermediary doctrine may not apply to the JCAR015

ROCKET Trial. If the doctrine does not apply, Juno would have a duty to warn Holland. These

allegations survive a motion to dismiss.

       Juno also argues that federal regulations place the responsibility to obtain informed consent

on the clinical-trial investigator, not on the manufacturer. (Docket Entry No. 43 at 26). The

plaintiffs agree. (Docket Entry No. 25 at 25). The plaintiffs’ argument is that while federal

regulations define the trial “sponsor” as responsible for clinical investigations, and the

investigators as responsible for the clinical-trial participants, those regulations do not absolve

sponsors from ensuring that participants are adequately warned and informed. (Id.); see, e.g., 21

C.F.R. § 312.50 (“Sponsors are responsible for selecting qualified investigators, providing them

with the information they need to conduct an investigation properly, ensuring proper monitoring

of the investigation(s), ensuring that the investigation(s) is conducted in accordance with the

general investigational plan and protocols contained in the IND, maintaining an effective IND with

respect to the investigations, and ensuring that FDA and all participating investigators are promptly

informed of significant new adverse effects or risks with respect to the drug. Additional specific

responsibilities of sponsors are described elsewhere in this part.”).




                                                      44
       For example, federal regulations require that “[b]efore the investigation begins, a sponsor

. . . shall give each participating clinical investigator an investigator brochure containing the

information.” 21 C.F.R. § 312.55(a). In addition, “[t]he sponsor shall, as the overall investigation

proceeds, keep each participating investigator informed of new observations discovered by or

reported to the sponsor on the drug, particularly with respect to adverse effects and safe use.”

§ 312.55(b). The regulations impose responsibilities on the sponsors, separate and apart from

those imposed on the investigators, including to provide information that may be necessary to

generating complete, accurate, and updated informed consent documents.

       The plaintiffs argue that “there is no authority for the proposition that such regulations

placing duties on investigators extinguish any common law tort duties to the clinical trial

participants.” (Docket Entry No. 25 at 27); see Wildman v. Medtronic, 874 F.3d 862 (5th Cir.

2017) (state-law breach-of-warranty claims were not preempted by the FDA regulatory scheme);

Wydermyer v. Janssen Pharms., Inc., No. 6:16-CV-01000-RWS-KNM, 2017 WL 3836143 (E.D.

Tex. July 19, 2017) (denying a motion to dismiss state-law negligent-misrepresentation and fraud

claims as parallel to the FDA regulation violations alleged).

       The plaintiffs cite Zeman v. Williams, No. 11-10204, 2014 WL 3058298 (D. Mass. July 7,

2014), a case involving a clinical trial for a Parkinson’s disease treatment. In Zane, the plaintiffs

sued the clinical-trial sponsor—the equivalent of Juno—for negligence, breach of warranty, and

loss of consortium. Id. at *1. The plaintiffs alleged that the sponsor breached a common-law duty

to the trial participants when the sponsor had drafted and approved the clinical-trial protocol and

the allegedly inadequate informed consent form. Id. The sponsor moved to dismiss, making

arguments similar to those Juno makes here. See id. at *2–3. The court denied the motion to

dismiss the negligence claims, explaining that:




                                                     45
        [b]oth the investigator and the sponsor have responsibilities under the regulations
        regarding obtaining a subject’s informed consent. . . . It is certainly true that the
        investigator has a major, if not the major, role in obtaining a properly informed
        consent. But that does not foreclose the possibility that some other persons,
        including particularly the trial’s sponsor, might also have a responsibility to help
        assure that the investigator actually gets a properly informed consent. After all,
        even under the “learned intermediary” rule, a pharmaceutical company will not be
        held liable to injury to a patient only if it has given adequate information to the
        intermediary physician so the physician can adequately inform the patient. If the
        investigator fails to inform a subject about some substantial risk because the
        sponsor has failed adequately to inform the investigator about the risk, the sponsor
        may be liable in tort.

Id. at *3 (citations and emphasis omitted). Zeman suggests that a drug manufacturer may owe a

duty to both the investigator and to the patients enrolled in the trial to disclose the risks and obtain

informed consent. Juno, arguing that its only duty was to the investigators, provides precedent

emphasizing the importance of limiting a drug manufacturer’s liability. (See Docket Entry No. 43

at 25–26 (citing Abney v. Amgen, Inc., 443 F.3d 540 (6th Cir. 2006); Wholey, 2018 WL 4866993,

at *1; Kernke, 173 F. Supp. 2d at 1124)). But these cases do not show that, as a matter of law, a

manufacturer has no duty to the clinical-trial participants.

        The plaintiffs have sufficiently pleaded a common-law duty at this stage to withstand

dismissal.

                2.      Negligent Marketing

        A negligent-marketing claim requires the plaintiffs to establish “1) a duty by the defendant

to act according to an applicable standard of care; 2) a breach of the applicable standard of care;

3) an injury; and 4) a causal connection between the breach of care and the injury.” Perez v.

Goodyear Tire & Rubber Co., No. 4-14-00620-CV, 2016 WL 1464768, at *9 (Tex. App.—San

Antonio Apr. 13, 2016, no pet.).

        Juno again argues that it owed no duty to Holland and that the plaintiffs pleaded no facts

to support their conclusory allegation that Juno failed to give adequate warnings to its investigators



                                                      46
in the Investigator’s Brochure. (Docket Entry No. 43 at 26). The plaintiffs have sufficiently

pleaded facts showing that Juno may also have owed Holland a duty to warn of the drug’s risks.

Juno argues that because the plaintiffs admit that the Investigator’s Brochure disclosed the risks of

participation in the JCAR015 ROCKET Trial, the plaintiffs’ allegations are insufficient. (Id. at

27). This argument fails to take into account that the amended complaint does allege that the

Brochure was insufficient, including that it was not updated with information about the patient

deaths occurring during the Trial. (Docket Entry No. 41 at ¶¶ 73–74).

       The plaintiffs have sufficiently pleaded a common-law duty, and a breach of that duty, to

withstand dismissal on the pleadings.

               3.      Negligent Misrepresentation

       “The elements of a cause of action for negligent misrepresentation are: (1) the

representation is made by a defendant in the course of his business, or in a transaction in which he

has a pecuniary interest; (2) the defendant supplies ‘false information’ for the guidance of others

in their business; (3) the defendant did not exercise reasonable care or competence in obtaining or

communicating the information; and (4) the plaintiff suffers pecuniary loss by justifiably relying

on the representation.” Allied Vista, Inc. v. Holt, 987 S.W.2d 138, 141 (Tex. App.—Houston [14th

Dist.] 1999, pet. denied) (citing Fed. Land Bank Ass’n v. Sloane, 825 S.W.2d 439, 442 (Tex.

1991)). The false information requires a “misstatement of existing fact, not a promise of future

conduct.” Id. (emphasis omitted).

       Juno argues that the plaintiffs fail to adequately allege a specific misrepresentation, a

needed to state a plausible claim. (Docket Entry No. 43 at 27–28). Juno contends that because

the plaintiffs allege and argue that the informed consent form contained allegedly false information

that encouraged Holland’s participation in the JCAR015 ROCKET Trial, and because that




                                                     47
informed consent form was prepared by the investigators and not by Juno, the plaintiffs have not

pleaded any specific misrepresentations by Juno. (Id. at 28). But Juno allegedly provided M.D.

Anderson a sample form, and the extent to which the M.D. Anderson investigators modified or

added risk disclosures from Juno’s Investigator’s Brochure and the accuracy of that Investigator’s

Brochure following the May 2017 JCAR015 ROCKET Trial death is in dispute.

       The plaintiffs’ ability to bring a negligent misrepresentation claim in a personal injury

action is unclear under Texas law. The Restatement (Second) of Torts recognizes two categories

of negligent misrepresentation. Under § 552B, a plaintiff must show that the defendant negligently

supplied false information in the course of his business, that his intent was to influence the

plaintiff’s business decisions, and that the advice caused monetary loss. See RESTATEMENT

(SECOND) OF TORTS § 552B (1977). Under § 311, a plaintiff may bring a claim for negligent

misrepresentation when a defendant negligently offers false information that results in the

plaintiff’s physical harm.       RESTATEMENT (SECOND)         OF   TORTS § 311.        A negligent-

misrepresentation claim under § 311 does not require showing that the defendant intended to

influence the plaintiff’s business decisions or that the harm was a monetary loss. Texas courts

have not explicitly adopted § 311, but the courts have signaled that they will consider nonpecuniary

loss in a negligent-misrepresentation claim. See Roberts v. Zev Techs., Inc., No. 1:15-cv-309 RP,

2015 WL 7454688, at *5 (W.D. Tex. Nov. 23, 2015) (citing Golden Spread Council, Inc. # 562 of

the BSA v. Akins, 926 S.W.2d 287, 295 (Tex. 1996) (Enoch, J., concurring in part and dissenting

in part) (criticizing the majority for coming close to adopting § 311 without doing so explicitly,

and explaining that “this Court has refused to recognize the tort of negligent misrepresentation for

a non-pecuniary injury. . . . And as recently as last year, when called to do so, we did not.”). Texas

Supreme Court has stated that “[a] party may recover for negligent misrepresentations involving a




                                                     48
risk of physical harm only if actual physical harm results.” D.S.A., Inc. v. Hillsboro Indep. Sch.

Dist., 973 S.W.2d 662, 664 (Tex. 1998) (per curiam) (citing RESTATEMENT (SECOND) OF TORTS

§ 311 (1965)).

       In Hillsboro, the Texas Supreme Court concluded that the plaintiff’s negligent

misrepresentation claim failed for lack of the independent injury required under Texas law. Id. at

663 (citing RESTATEMENT (SECOND) OF TORTS § 552B). “Negligent misrepresentation implicates

only the duty of care in supplying commercial information; honesty or good faith is no defense, as

it is to a claim for fraudulent misrepresentation.” Id. (emphasis omitted). The plaintiff in Hillsboro

sought only benefit-of-the-bargain damages and failed to allege an additional injury. The court

rejected the plaintiff’s exemplary damages claim, explaining that:

       the court of appeals erroneously sustained [the plaintiff’s]’s gross negligence
       recovery on the theory that [the defendant], by inducing [the plaintiff] to build a
       school without adequate supervision, imposed an extreme risk of harm on third
       parties—the children who eventually occupied the building. A party may recover
       for negligent misrepresentations involving a risk of physical harm only if actual
       physical harm results. See RESTATEMENT (SECOND) OF TORTS § 311 (1965). As
       there is no evidence that any children were actually harmed or that any of the other
       hypothetical dangers the court of appeals cited actually materialized, [the plaintiff]
       is not entitled to exemplary damages.

Id. at 664 (emphasis in original). The parties did not cite, and the court did not find, other cases

allowing recovery for negligent misrepresentation claims resulting in physical harm, or Texas

cases stating that Texas has adopted § 311. While dicta in Hillsboro and Golden Spread indicate

that Texas endorses the theory, Texas cases on negligent misrepresentation overwhelmingly apply

the § 552B definition, which requires a business-related misrepresentation and a pecuniary loss.

Neither is present here.

       The plaintiffs argue that Texas law adopts § 311, citing cases from the Northern District of

Texas and the Texas Supreme Court. (Docket Entry No. 25 at 31–32). Staples v. Merck & Co.,

270 F. Supp. 2d 833 (N.D. Tex. 2003), relied on one intermediate appellate court case to conclude


                                                     49
that Texas has adopted § 311. See id. at 840 (citing EDCO Prod., Inc. v. Hernandez, 794 S.W.2d

69 (Tex. App.—San Antonio 1990, writ denied)). The intermediate appellate court decision,

EDCO Products, was decided before the Texas Supreme Court issued Council, Inc. # 562 of the

BSA v. Akins, 926 S.W.2d 287 (Tex. 1996), which stated that Texas had not explicitly adopted a

nonpecuniary injury theory for negligent misrepresentation claims. See id. at 295 (Tex. 1996)

(Enoch, J., concurring in part and dissenting in part). Because it is unclear that Texas courts have,

or have not, adopted § 311, the court examines whether the negligent-misrepresentation claim is

subject to dismissal on other grounds.

       Juno argues that the court should dismiss the negligent-misrepresentation claim because

the plaintiffs fail to specify what misrepresentations were made and fail to meet the Rule 9(b)

heightened pleading requirements. (Docket Entry No. 43 at 28); see Lone Star Fund V (US), LP

v. Barclays Bank PLC, 594 F.3d 383, 387 n.3 (5th Cir. 2010) (“Rule 9(b) does apply. ‘[T]his court

has applied the heightened pleading requirements when the parties have not urged a separate focus

on the negligent misrepresentation claims’ such as when ‘fraud and negligent misrepresentation

claims are based on the same set of alleged facts.’”); see also McCall v. Genentech, Inc., No. 3:10-

CV-1747-B, 2011 WL 2312280, at *3 (N.D. Tex. June 9, 2011) (“When claims for fraud and

negligent misrepresentation are based on the same set of alleged facts, Rule 9(b)’s heightened

pleading standard applies.”). “In the Fifth Circuit, the Rule 9(b) standard requires ‘specificity as

to the statements (or omissions) considered to be fraudulent, the speaker, when and why the

statements were made, and an explanation of why they were fraudulent.’” Id. (quoting Plotkin v.

IP Axess, Inc., 407 F.3d 690, 696 (5th Cir. 2005)).

       The plaintiffs have satisfied this pleading standard. They allege that Juno’s omissions and

statements about the severity and prevalence of the JCAR015 side effects were untrue; that Juno




                                                      50
made the statements or omissions in the informed consent form provided to the investigators; and

that the statements and omissions were fraudulent because the severity and prevalence of certain

side effects—severe neurotoxicity and severe cytokine release syndrome—was significantly

higher than represented, especially among the high-risk groups that included Holland.

        To the extent that Texas law allows negligent-misrepresentation claims based on personal

injury, the plaintiffs have met the heightened pleading requirement. The parties may raise the

issue of whether Texas law recognizes § 311 at the summary judgment stage, when the relevant

facts are better developed and the applicable law more fully briefed.

        D.      The Fraud and Fraudulent Concealment Claims

        “To state a claim of fraud by misrepresentation under Texas law, a plaintiff must

sufficiently allege (1) a [material] misrepresentation that (2) the speaker knew to be false or made

recklessly (3) with the intention to induce the plaintiff’s reliance, followed by (4) actual and

justifiable reliance (5) causing injury.” Rio Grande Royalty Co., Inc. v. Energy Transfer Partners,

L.P., 620 F.3d 465, 468 (5th Cir. 2010) (citing Ernst & Young, L.L.P. v. Pac. Mut. Life Ins. Co.,

51 S.W.3d 573, 577 (Tex. 2001)). In addition, fraud claims must comply with the particularity

requirements of Rule 9(b).

        The plaintiffs allege a single count for both fraud and fraudulent concealment. Under

Texas    law,   fraudulent   concealment    “applies     when   a   defendant   makes    fraudulent

misrepresentations or, if under a duty to disclose, conceals facts from the plaintiff and thereby

prevents the plaintiff from discovering the cause of action against the defendant.” Avance v. Kerr-

McGee Chem. LLC, No. 5:04CV209, 2006 WL 3909715, at *3 (E.D. Tex. Dec. 18, 2006); see also

Earle v. Ratliff, 998 S.W.2d 882, 887 (Tex. 1999) (describing fraudulent concealment as an

equitable doctrine providing a defense against limitations.); 50 TEX. JUR. LIMITATIONS OF ACTIONS




                                                    51
§ 119 (“Fraudulent concealment is not an independent cause of action but, rather, is an equitable

doctrine that provides an affirmative defense to statutes of limitations estops the defendant from

relying on the statute of limitations.”).

        The doctrine serves the same purpose as the discovery rule, to toll the statute of limitations

or defer accrual of the cause of action. See, e.g., S.V. v. R.V., 933 S.W.2d 1, 6 (Tex. 1996). It is

an affirmative defense to a statute of limitations defense, not a stand-alone cause of action. 50

TEX. JUR. LIMITATIONS OF ACTIONS § 119; see also BP Am. Prod. Co. v. Marshall, 342 S.W.3d 59,

67–69 (Tex. 2011); Doe v. St. Stephen’s Episcopal Sch., 382 F. App’x 386 (5th Cir. 2010)

(addressing the fraudulent-concealment doctrine to suspend the running of the statute of

limitations).

        However, the plaintiffs have pleaded sufficient facts to proceed on their fraud claim. They

allege that Juno, through the informed consent form, materially misrepresented the severity and

prevalence of the side effects of JCAR015. The plaintiffs sufficiently allege that Juno had provided

M.D. Anderson an informed consent form that lacked the requisite warnings. (See Docket Entry

No. 41 at ¶¶ 26, 40, 60–67). Juno argues that it did not approve or provide the informed consent

form, but whether the investigators changed the informed consent form in a material way, or

adopted a form identical to the sample informed consent form Juno provided, cannot be resolved

on the pleadings. The same is true for Juno’s argument that it did not approve the informed consent

forms. (See Docket Entry No. 43 at 29–30). The plaintiffs also allege that Juno did not update the

Investigator’s Brochure to reflect the JCAR015 ROCKET Trial death in May, leading to inaccurate

warnings given to Holland through the informed consent. (Docket Entry No. 41 at ¶ 74). Based

on the alleged facts in the amended complaint, Juno provided the model informed consent form to

the investigators, implicitly approving that form. (Docket Entry No. 41 at ¶ 26). The allegations




                                                     52
contrasting the information in the informed consent form with the information in Juno’s annual

reports and highlighting the failure to update the Investigator’s Brochure sufficiently pleads a fraud

claim.

         E.     The Breach of Warranty Claim

         The plaintiffs bring a breach-of-express-warranty claim for the information contained in

the informed consent form, which they allege affirmatively misrepresented the risks of serious side

effects. (Docket Entry No. 41 at ¶ 106). Juno argues that the claim fails because “Juno made no

statement to Ms. Holland” and “was not a party to” the informed consent form the M.D. Anderson

investigators gave to Holland. (Docket Entry No. 43 at 30).

         A breach of an express warranty claim in Texas requires a plaintiff to prove: “(1) an express

affirmation of fact or promise by the seller relating to the goods; (2) that such affirmation of fact

or promise became a part of the basis of the bargain; (3) that the plaintiff relied upon said

affirmation of fact or promise; (4) that the goods failed to comply with the affirmations of fact or

promise; (5) that the plaintiff was injured by such failure of the product to comply with the express

warranty; and (6) that such failure was the proximate cause of plaintiff’s injury.” Massa v.

Genentech, Inc., No. H-11-70, 2012 WL 956192, at *9 (S.D. Tex. Mar. 19, 2012) (quoting Morris

v. Adolph Coors Co., 735 S.W.2d 578, 587 (Tex. App.—Fort Worth 1987)).

         The plaintiffs have sufficiently alleged the facts necessary to state a plausible claim.

Generally, breach-of-warranty claims are subject to the learned-intermediary doctrine. Gonzalez

v. Bayer Healthcare Servs., 930 F. Supp. 2d 808, 818 (S.D. Tex. 2013). Because the plaintiffs

have sufficiently alleged that the learned-intermediary doctrine does not apply, the claim for

breach of warranty survives dismissal.




                                                      53
       F.      Exemplary Damages

       The plaintiffs seek exemplary damages, alleging that Juno’s acts were intentional,

knowing, malicious, wanton, willful, and in conscious disregard of Holland’s rights. The plaintiffs

cite Texas Civil Practice & Remedy Code §§ 41.003(a) and 71.009, as well as § 32.46 of the Texas

Penal Code, to argue that the statutory cap on exemplary damages does not apply.

       “Under section 41.003, exemplary damages cannot be awarded without a finding, by clear

and convincing evidence, of fraud, malice, or gross negligence.” Signal Peak Enters. of Tex., Inc.

v. Bettina Invs., Inc., 138 S.W.3d 915, 927 (Tex. App.—Dallas 2004, pet. struck). In a wrongful

death case, exemplary damages are available “when the death is caused by the willful act or

omission or gross negligence of the defendant.” Callis v. Union Carbide Chem. & Plastics Corp.,

932 F. Supp. 168, 169 n.2 (S.D. Tex. 1996) (quoting TEX. CIV. PRAC. & REM. CODE ANN. § 71.009

(Vernon 1986)). Section 32.46 of the TEXAS PENAL CODE states: “A person commits an offense

if, with intent to defraud or harm any person, he, by deception . . . (a) causes another to sign or

execute any document affecting property or service or the pecuniary interest of any person.”

       Juno argues that the plaintiffs’ claims for exemplary damages should be stricken because

exemplary damages are a remedy, not a cause of action. The Texas Supreme Court has held that

exemplary damages are not an independent cause of action “where no cause of action for

compensatory damages otherwise exists.” Travelers Indem. Co. of Ill. v. Fuller, 892 S.W.2d 848,

849 (Tex. 1995).     The plaintiffs have successfully pleaded several causes of action for

compensatory damages, which permits them to prove that they also are entitled to exemplary

damages.

       Juno also argues that Article XVI, § 26 of the Texas Constitution prohibits parents from

recovering punitive damages on wrongful death claims for their children. (Docket Entry No. 43




                                                    54
at 31). The plaintiffs agree. (Docket Entry No. 25 at 35). The plaintiffs admit that they cannot

recover exemplary damages for wrongful death, but they argue that they can recover under the

Texas Survival Statute, relying on Flock v. Scripto-Tokai Corp., No. H-00-3794, 2001 WL

34111723, at *22 (S.D. Tex. Nov. 19, 2001).

       In Flock, the court considered this same issue, explaining that “[u]nder Article XVI, § 26

of the Texas Constitution, parents of a deceased child are not entitled to recover exemplary

damages arising out of the wrongful death of their child; only the ‘surviving husband, widow, heirs

of his or her body, or such of them as there may be’ are permitted to recover such damages.” Id.

at *22 (citing TEX. CONST. art. XVI, § 26; Hofer v. Lavender, 679 S.W.2d 470, 475–76 (Tex.

1984)). As the plaintiffs argue, “[t]he Supreme Court of Texas has held . . . that parents may

recover exemplary damages when bringing an action on behalf of their deceased child under the

Texas Survival Statute.” Id. (citing Hofer, 679 S.W.2d at 476).

       Juno argues that because exemplary damages under the Texas Survival Statute must be

brought under § 41.003, the court should strike the claim under § 71.009. (Docket Entry No. 43

at 32). Juno argues that the plaintiffs have not alleged “facts demonstrating that Juno acted with

malice” or gross negligence, which is required under § 41.003. While the court strikes the claim

for exemplary damages under § 71.009, the plaintiffs have sufficiently pleaded facts that could

show that Juno was grossly negligent based on its alleged awareness of JCAR015’s dangerousness

and its alleged failure to properly warn. The court dismisses the claim under § 71.009, but not the

claim in its entirety. Because the plaintiffs have sufficiently stated a fraud claim, there is no basis

on which to strike the exemplary-damages claim.




                                                      55
IV.    Conclusion

       For the reasons set out in detail above, the court denies Juno’s motion to dismiss except as

to the plaintiffs’ claim for exemplary damages under Texas Civil Practice & Remedy Code

§ 71.009. (Docket Entry No. 43).

              SIGNED on June 21, 2019, at Houston, Texas.



                                             _______________________________________
                                                                Lee H. Rosenthal
                                                         Chief United States District Judge




                                                   56
